
QuickLinks -- Click here to rapidly navigate through this document

 
  Exhibit 10.1


 
 
 
 
      Dated                                                 2005    
 
 
D&Z HOLDING GMBH
as the Parent
 
(1)
 
 
ZELLSTOFF-UND PAPIERFABRIK
ROSENTHAL GMBH & CO. KG
as Original Borrower
 
(2)
 
 
ZPR BETEILIGUNGS GMBH
and others
as Original Guarantors
 
(3)
 
 
and
 
 
 
 
BAYERISCHE HYPO-UND VEREINSBANK AG
as Arranger, Agent, Security Agent,
Original Lender and Issuing Bank
 
(4)
 
 
                                                                         
 
 
 
 
MULTICURRENCY REVOLVING
CREDIT FACILITY AGREEMENT
in the amount of
EURO 40,000,000
 
 
 
 
                                                                         
 
 

 

 

 

GRAPHIC [g605057.jpg]

--------------------------------------------------------------------------------



Contents

Clause


--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------


SECTION 1 — INTERPRETATION
 
2 1   Definitions and interpretation   2
SECTION 2 — THE FACILITY
 
22 2   The Facility   22 3   Purpose   23 4   Conditions of Utilisation   23
SECTION 3 — UTILISATION
 
24 5   Utilisation — Loans   24 6   Utilisation — Bank Guarantees   25 7   Bank
Guarantees   27 8   Optional Currency   29
SECTION 4 — REPAYMENT, PREPAYMENT AND CANCELLATION
 
30 9   Repayment   30 10   Prepayment and cancellation   30
SECTION 5 — COSTS OF UTILISATIONS
 
33 11   Interest   33 12   Interest Periods   34 13   Changes to the calculation
of interest   34 14   Fees   35
SECTION 6 — ADDITIONAL PAYMENT OBLIGATIONS
 
37 15   Tax gross up and indemnities   37 16   Increased costs   39 17   Other
indemnities   40 18   Mitigation by the Lenders   41 19   Costs and expenses  
41

--------------------------------------------------------------------------------




SECTION 7 — GUARANTEE
 
43 20   Guarantee (Selbstschuldnerische Bürgschaft)   43
SECTION 8 — REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
47 21   Representations   47 22   Information undertakings   51 23   Financial
covenants   55 24   General undertakings   57 25   Events of Default   64
SECTION 9 — CHANGES TO PARTIES
 
70 26   Changes to the Lenders   70 27   Changes to the Obligors   73
SECTION 10 — THE FINANCE PARTIES
 
74 28   Role of the Agent, the Arranger, the Issuing Bank and others   74 29  
Conduct of business by the Finance Parties   79 30   Sharing among the Finance
Parties   79
SECTION 11 — ADMINISTRATION
 
81 31   Payment mechanics   81 32   Set-off   83 33   Notices   83 34  
Calculations and certificates   84 35   Partial invalidity   85 36   Remedies
and waivers   85 37   Amendments and waivers   85 38   Counterparts   86 39  
Statute of limitations (Verjährung)   86 40   Money laundering   86

--------------------------------------------------------------------------------




SECTION 12 — GOVERNING LAW AND ENFORCEMENT
 
87 41   Governing law   87 42   Jurisdiction   87
Schedule 1 The Original Parties
 
88 Schedule 2 Conditions precedent   90 Schedule 3 Utilisation Request   94
Schedule 4 Mandatory Cost Formulae   95 Schedule 5 Form of Assignment and
Assumption Certificate   97 Schedule 6 Form of Accession Letter   99 Schedule 7
Form of Resignation Letter   100 Schedule 8 Form of Compliance Certificate   101
Schedule 9 Existing Security   102 Schedule 10 Existing Indebtedness   106
Schedule 11 Structure   108 Schedule 12 Timetables   110 Schedule 13 Existing
Bank Guarantees   111

--------------------------------------------------------------------------------





THIS AGREEMENT is made on                        2005

BETWEEN

(1)D&Z HOLDING GMBH (formerly known as Dresden Papier Holding GmbH), a limited
liability company incorporated under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung), having its registered seat at
Königstrasse 5, 01097 Dresden, Federal Republic of Germany and registered in the
commercial register (Amtsgericht) of Dresden, number HRB 10484 (the "Parent");

(2)ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH & CO. KG, a limited partnership
established under the laws of the Federal Republic of Germany having its
registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Gera, number
HRA 1607 (the "Original Borrower" or "ZPR KG");

(3)D&Z BETEILIGUNGS GMBH (formerly known as Dresden Papier GmbH), a limited
liability company incorporated under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung) having its registered seat at
Königstrasse 5, 01097 Dresden, Federal Republic of Germany and registered in the
commercial register (Amtsgericht) of Dresden, number HRB 17804
("D&Z Beteiligung");

(4)ZPR GESCHÄFTSFÜHRUNGS GMBH (formerly known as LK Einundachtzigste
Vermögensverwaltungs GmbH), a limited liability company incorporated under the
laws of the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung)
having its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Gera, number HRB 9855 ("ZPRG");

(5)ZPR BETEILIGUNGS GMBH, a limited liability company incorporated under the
laws of the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung)
having its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Gera, number HRB 9027 ("ZPR Beteiligung");

(6)ZPR LOGISTIK GMBH, a limited liability company incorporated under the laws of
the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung) having
its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Gera, number
HRB 7851 ("ZPR Logistik");

(7)BAYERISCHE HYPO-UND VEREINSBANK AG, having its office at Am Tucherpark 1,
80538 Munich, Federal Republic of Germany and registered in the commercial
register (Amtsgericht) of Munich, number HRB 42148 (the "Arranger");

(8)BAYERISCHE HYPO-UND VEREINSBANK AG (the "Agent" and "Security Agent");

(9)BAYERISCHE HYPO-UND VEREINSBANK AG (the "Original Lender"); and

(10)BAYERISCHE HYPO-UND VEREINSBANK AG as issuing bank (the "Issuing Bank").

(together referred to as the "Parties").

WHEREAS

(A)ZPR KG was established as a special purpose limited partnership in 1998.

1

--------------------------------------------------------------------------------



(B)ZPR KG operates an ISO 9002 certified pulp mill for the production of
northern bleached softwood kraft pulp located in Blankenstein, Thüringen,
Federal Republic of Germany which has been financed through certain credit
facilities.

(C)The Existing Indebtedness (as defined below) will be discharged (erfüllt)
through the Refinancing (as defined below).

(D)The Original Lender has agreed to provide the Borrower (as defined below)
with the Facility (as defined below) subject to the terms and conditions set out
below.

(E)The Original Lender acknowledges that the Obligors (as defined below) have
conducted a reorganisation for the purpose of optimising the corporate
structure, as more closely described in the Reorganisation Letter (as defined
below).

(F)It is further considered that, subsequent to the Permitted Reorganisation (as
defined below), a merger (Verschmelzung) of ZPR Beteiligung into ZPRG
(hereinafter the "merger") would be filed with the commercial register of the
competent local court (Amtsgericht). As a consequence of the registration of the
merger, ZPR Beteiligung would cease to exist without being liquidated and merge
into ZPRG (Verschmelzung unter Auflösung ohne Abwicklung) which would assume all
assets and liabilities of ZPR Beteiligung by operation of law. Further, as a
consequence of the merger becoming effective upon registration, ZPR KG would
merge into ZPRG by operation of law by (Anwachsung gemäß § 738 Bürgerliches
Gesetzbuch analog) with ZPRG assuming all assets and liabilities of the ZPR KG
including all existing contractual rights and obligations of ZPR KG under the
Finance Documents (the "ZPR Merger").

(G)Each of the Parent and the Borrower acknowledges that the Facility will
initially be provided by the Original Lender, but that the Original Lender may
elect to syndicate the Facility.

IT IS AGREED as follows:


SECTION 1
INTERPRETATION


1      Definitions and interpretation

1.1Definitions

In this Agreement:

"Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter);

"Additional Cost Rate" has the meaning given to it in Schedule 4 (Mandatory Cost
Formulae);

"Additional Guarantor" means a company which becomes an Additional Guarantor in
accordance with clause 27 (Changes to the Obligors);

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;

"Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day;

2

--------------------------------------------------------------------------------



"Assignment and Assumption Certificate" means a certificate substantially in the
form set out in Schedule 5 (Form of Assignment and Assumption Certificate) or
any other form agreed between the Agent and the Borrower;

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

"Availability Period" means the period from and including the date of this
Agreement to and including the date falling one month before the Termination
Date;

"Available Cash" means all cash, cash equivalents and securities held by any
member of the ZPR Group (other than the Borrower) on 8 February 2005 whether in
the Shareholder Distribution Account or otherwise;

"Available Commitment" means a Lender's Commitment minus:

(a)the Base Currency Amount of its participation in any outstanding
Utilisations; and

(b)in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Utilisation that are due to be made on or before the
proposed Utilisation Date,

other than that Lender's participation in any Utilisation that are due to be
repaid or prepaid on or before the proposed Utilisation Date;

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment;

"Bank Guarantee" means a Bank Guarantee (selbstschuldnerische Bürgschaft) or any
other form of guarantee in a form agreed by the Issuing Bank, the Borrower and
the Agent and includes each Existing Bank Guarantee;

"Base Currency" means EURO;

"Base Currency Amount" means, in relation to a Utilisation, the amount specified
in the Utilisation Request delivered by the Borrower for that Utilisation (or,
if the amount requested is not denominated in the Base Currency, that amount
converted into the Base Currency at the Agent's Spot Rate of Exchange on the
date which is five Business Days before the Utilisation Date or, if later, on
the date the Agent receives the Utilisation Request and, in the case of a Bank
Guarantee, as adjusted under clause 6.7 (Revaluation of Bank Guarantees))
adjusted to reflect any repayment, prepayment, consolidation or division of the
Utilisation;

"Blitz" means Blitz 01-858 GmbH, a limited liability company incorporated under
the laws of the Federal Republic of Germany (Gesellschaft mit beschränkter
Haftung) having its registered seat at Charlottenstraße 59, 10117 Berlin,
Federal Republic of Germany and registered in the commercial register
(Amtsgericht) of Charlottenburg, number HRB 83943;

"Borrower" means the Original Borrower and any successor in title to the
Original Borrower pursuant to a succession of title;

"Break Costs" means the amount (if any) by which:

(a)the interest which a Lender should have received for the period from the date
of receipt of all or any part of its participation in a Utilisation or Unpaid
Sum to the last day of the current Interest Period in respect of that
Utilisation or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

3

--------------------------------------------------------------------------------





exceeds:

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period;

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Munich, New York and:

(a)(in relation to any date for payment or purchase of a currency other than
EURO) the principal financial centre of the country of that currency; or

(b)(in relation to any date for payment or purchase of EURO) any TARGET Day;

"Calculation Date" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Cash Flow" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Change of Control" means if:

(a)the Ultimate Parent ceases to Control the Parent;

(b)the Ultimate Parent ceases to Control the Borrower; or

(c)any other person or group of persons acting in concert gains direct or
indirect Control of the Parent and the Borrower (or any of them);

For the purposes of this definition, "acting in concert" means, a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition of shares or partnership
interests in a person, either directly or indirectly, to obtain or consolidate
Control of such person;

"Closing Date" means the date on which the Agent gives notice to the Borrower
under clause 4.1 (Initial conditions precedent);

"Commitment" means:

(a)in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading "Commitment" in Part II of Schedule 1 (The
Original Parties) and the amount of any other Commitment transferred to it under
this Agreement; and

(b)in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement;

"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate);

"Conditions Governing Guarantees" means the terms and conditions (i) under which
the Existing Bank Guarantees have been issued, (ii) under which the Bank
Guarantees will be issued and (iii) which shall govern the Surviving Guarantees
after the Termination Date;

4

--------------------------------------------------------------------------------



"Control" means the direct or indirect power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

(a)cast, or control the casting of, 51 per cent or more of the maximum number of
votes that might be cast at a general meeting of such body corporate or another
entity; or

(b)appoint or remove all, or the majority, of the partners, directors,
management board members, or other equivalent officers of such body corporate;
or

(c)give directions with respect to the operating and financial policies of such
body corporate or another entity with which the partners, directors, management
board members, or other equivalent officers of such body corporate are obliged
to comply; and/or

the holding of 51 per cent or more of the issued share capital of such body
corporate or holding the post of managing partner of a limited partnership or
legal partnership (excluding any part of that issued share capital that carries
no right to participate beyond a specified amount in a distribution of either
profits or capital) and "Controlled" shall be construed accordingly;

"Current Assets" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Current Liabilities" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Current Ratio" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Dangerous Substance" means any chemical, biological, industrial, toxic,
contaminant, explosive, radioactive, hazardous or dangerous emissions, noise and
any natural or artificial substance (in whatever form) including asbestos, oil,
petroleum, warfare agents (Kampfstoffe) other waste and any genetically modified
organism the generation, transportation, storage, treatment, use or disposal of
which (whether alone or in combination with any other substance) gives rise to a
risk of causing harm to man or any other living organism or damaging the
Environment or public health or welfare or gives rise to the reduction of the
value or use of at any site owned, leased, occupied or used by any member of the
ZPR Group when applying the latest technical and scientific standards or
requires remediation under Environmental Law, in each case including any
controlled, special, hazardous, toxic, radioactive or dangerous waste;

"DSRA Balance" means the balance standing to the credit of the Historic Debt
Service Reserve Account;

"Default" means an Event of Default or any event or circumstance specified in
clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default;

"Domination Agreements" means:

(a)the domination and profit and loss absorption agreement (Beherrschungs- und
Gewinnabführungsvertrag) entered into on 7 May 1999 between ZPR Logistik (as the
dominated company (beherrschte Gesellschaft)) and ZPR KG; and

(b)the profit and loss absorption agreement (Gewinnabführungsvertrag) entered
into on 12 July 2004 (as amended on 8 November 2004) between ZPRG and
D&Z Beteiligung;

"Dresden Papier" means Dresden Papier GmbH (formerly known as Papierfabrik
Fährbrücke GmbH), a limited liability company incorporated under the laws of the
Federal Republic of Germany (Gesellschaft mit beschränkter Haftung) having its
registered seat at Pirnaer Strasse 31-33, 01809 Heidenau, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Dresden,
number HRB 18925;

5

--------------------------------------------------------------------------------



"EBITDA" has the meaning ascribed to it in clause 23.1 (Financial definitions);

"Environment" means all, or any of, the following media: the air (including the
air within buildings and the air within other natural or man-made structures
above or below ground, such as soil-vapor), water (including ground and surface
water, coastal or inland waters, acquifers, leachates, pipes, drains and sewers)
and land (including buildings and other structures in, on or under it and any
surface and sub-surface soil) and human health or safety, living organism and
ecological systems;

"Environmental Claim" means any claim by any person:

(a)in respect of any loss or liability suffered or incurred by that person as a
result of or in connection with any violation of Environmental Law; or

(b)that arises as a result of or in connection with Environmental Contamination
and that could give rise to any remedy or penalty (whether interim or final)
that may be enforced or assessed by private or public legal action or
administrative order or proceedings;

"Environmental Contamination" means each of the following and their
consequences:

(a)any release, discharge, emission, leakage or spillage of any Dangerous
Substance at or from any site owned, leased, occupied or used by any member of
the ZPR Group into any part of the Environment; or

(b)any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by any member of the ZPR Group which is directly or indirectly
caused by or attributable to any Dangerous Substance; or

(c)any other pollution of the Environment;

other than those in compliance with Environmental Law or any Environmental
Licence;

"Environmental Law" means all regulations (including the applicable World Bank
Environmental Health and Safety Guidelines and the "Equator Principles"),
agreements with the authorities and the like having legal effect concerning the
protection of, or the prevention of damage to, human health, the Environment,
the conditions of the work place or the generation, transportation, storage,
treatment or disposal of Dangerous Substances or the regulation or control of
Dangerous Substances or Environmental Contamination or the provision of remedies
in relation to harm or damage to the Environment;

"Environmental Licence" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the ZPR Group conducted on or
from any site owned, leased, occupied or used by any member of the ZPR Group;

"Environmental & Technical Adviser" means Jaakko Pöyry (JP Management Consulting
(Europe) OY, Vantaa, Finland) and its successors as advisers to the Lenders in
relation to technical and environmental issues appointed by the Agent;

"Environmental & Technical Report" means a final environmental and technical
report prepared by the Environmental & Technical Adviser, in form and substance
satisfactory to the Agent dated on or about the date of this Agreement and
addressed to, and/or capable of being relied upon by, the Arranger and the other
Finance Parties;

6

--------------------------------------------------------------------------------



"EURIBOR" means, in relation to any Loan in EURO:

(a)the applicable Screen Rate; or

(b)(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
EURO for a period comparable to the Interest Period of the relevant Loan.

"Event of Default" means any event or circumstance specified as such in
clause 25 (Events of Default);

"Existing Bank Guarantee" means each guarantee issued by the Issuing Bank before
the Closing Date to the beneficiary of such Bank Guarantee, each of which is set
out in Schedule 13 (Existing Bank Guarantees);

"Existing Indebtedness" means the Indebtedness of the ZPR Group set out in
Schedule 10 (Existing Indebtedness);

"Existing Security" means the Security of the ZPR Group set out in Schedule 9
(Existing Security);

"Expiry Date" means, in relation to any Bank Guarantee, the date on which the
maximum aggregate liability under that Bank Guarantee is to be reduced to zero;

"Facility" means the revolving loan facility made available under this Agreement
as described in clause 2 (The Facility);

"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement;

"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Original Borrower or the Agent and the
Original Borrower or the Issuing Bank and the Original Borrower setting out any
of the fees referred to in clause 14 (Fees);

"Finance Document" means:

(a)this Agreement;

(b)an Assignment and Assumption Certificate;

(c)a Bank Guarantee;

(d)each Fee Letter;

(e)each Hedging Agreement;

(f)the Hedging Strategy Letter;

(g)each Security Document;

(h)the Security Pooling Agreement;

7

--------------------------------------------------------------------------------



(i)the Shareholders' Undertaking Agreement; and

(j)any other document agreed to be a "Finance Document" by both the Agent and
the Borrower;

"Finance Party" means the Agent, the Arranger, the Security Agent, the Issuing
Bank, the Hedging Bank or a Lender;

"Financial Indebtedness" means any indebtedness for or in respect of:

(a)moneys borrowed;

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance lease, capital
lease or operating lease;

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary bank guarantee or any other instrument issued by a bank
or financial institution; and

(i)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (h) above;

"Fiscal Unity Agreements" means the Domination Agreements and the Trust
Agreement;

"GAAP" means generally accepted accounting principles in the Federal Republic of
Germany;

"German Obligor" means any Obligor that is incorporated or established (as the
case may be) in the Federal Republic of Germany;

"Guarantee Amount" means:

(a)each sum paid, or due and payable, by the Issuing Bank to the beneficiary of
a Bank Guarantee pursuant to the terms of that Bank Guarantee; and

(b)all liabilities, costs (including any costs incurred in funding any amount
which falls due from the Issuing Bank under a Bank Guarantee), claims, losses
and expenses which the Issuing Bank incurs or sustains in connection with or
arising out of a Bank Guarantee,

in each case which has not been reimbursed pursuant to clause 9.2 (Borrower's
indemnity to the Issuing Bank);

8

--------------------------------------------------------------------------------



"Guarantee Proportion" means, in relation to a Lender in respect of any Bank
Guarantee and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by that Lender's Available Commitment to the
Available Facility immediately prior to the issue of that Bank Guarantee;

"Guarantor" means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with clause 27 (Changes to the
Obligors);

"Hedging Agreements" means the agreements to be concluded in relation to any
Treasury Transaction entered into under the Hedging Master Agreement in
accordance with the Hedging Strategy;

"Hedging Bank" means Bayerische Hypo- und Vereinsbank AG;

"Hedging Master Agreement" means the Master Agreement for Financial Derivatives
Transactions (Rahmenvertrag für Finanztermingeschäfte) entered into between the
Original Borrower and the Hedging Bank on 20 November 2000;

"Hedging Strategy" means the strategy agreed between the Borrower and the
Arranger for the hedging of the interest, currency or pulp price risks of the
Borrower in accordance with the Hedging Strategy Letter;

"Hedging Strategy Letter" means the letter dated on or about the date of this
Agreement between the Hedging Bank and the Original Borrower setting out the
Hedging Strategy;

"Historic Debt Service Reserve Account" means the account named "Debt Service
Reserve Account" held by ZPR KG with Bayerische Hypo- und Vereinsbank AG;

"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary;

"Information Memorandum" means the document in the form approved by the Parent
and the Borrower concerning the ZPR Group which will be prepared in relation to
this transaction and distributed by the Arranger to selected financial
institutions for the purposes of syndication;

"Insurances" means any and all of the contracts of insurance and reinsurance
that the Borrower is required to procure and maintain;

"Interest Cover Ratio" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Interest Expense" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Interest Period" means, in relation to a Loan, each period determined in
accordance with clause 12 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 11.3 (Default interest);

"Interest Receivable" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Joint Venture" means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership
(limited or otherwise) or any other entity;

"Lender" means:

(a)any Original Lender; and

9

--------------------------------------------------------------------------------



(b)any bank, financial institution, trust, fund or other entity which has become
a Party in accordance with clause 26 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement;

"Leverage Ratio" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"LIBOR" means, in relation to any Loan:

(a)the applicable Screen Rate; or

(b)(if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan;

"LK 82" means LK Zweiundachtzigste Vermögensverwaltungs GmbH GmbH, a limited
liability company incorporated under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung) having its registered seat at
Königstraße 5, 01097 Dresden, Federal Republic of Germany and registered in the
commercial register (Amtsgericht) of Dresden, number HRB 20878;

"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan;

"Majority Lenders" means:

(a)until the Total Commitments have been reduced to zero, a Lender or Lenders
whose Commitments aggregate more than 662/3 per cent of the Total Commitments
(or, if the Total Commitments have been reduced to zero and there are no
Utilisations then outstanding, aggregated more than 662/3 per cent of the Total
Commitments immediately prior to the reduction); or

(b)at any other time, a Lender or Lenders whose participations in the
Utilisations then outstanding aggregate more than 662/3 per cent of all the
Utilisations then outstanding;

"Management Fee Agreement" means the strategic, marketing and sales agreement
entered into on 1 January 2000 between ZPR KG and the Ultimate Parent;

"Mandatory Cost" means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formulae);

"Margin" means 1.55 per cent. per annum;

"Material Adverse Effect" means an event, occurrence or condition which has
materially impaired or which will materially impair (as compared with the
situation which would have prevailed but for such event, occurrence or
condition):

(a)the business, operation, property and financial condition of the Borrower
and/or the other Obligors and as a result, the ability of the Borrower to
perform any of its obligations under the Finance Documents; or

(b)the validity or enforceability of the Finance Documents;

10

--------------------------------------------------------------------------------





"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month;

The above rules will only apply to the last Month of any period.

"Net Debt" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Obligations" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Obligor" means the Borrower or a Guarantor;

"Old Shareholder Loan Agreements" means:

(a)the shareholder agreement for the aggregate amount of DM 39,623,327.03
carrying an interest rate of 7 per cent per annum entered into on 21 July 1998
between D&Z Beteiligung as the lender and ZPR KG as the borrower; and

(b)the shareholder agreement for the aggregate amount of DM 25,000,000 carrying
an interest rate of 7 per cent per annum entered into on 20 December 2000
between D&Z Beteiligung as the lender and ZPR KG as the borrower;

"Operating Costs" means any cost incurred in respect of any payment, whether
directly or by way of set-off or otherwise, of assets of an Obligor in relation
to:

(a)any marketing sales fees in respect of pulp sales payable by the Borrower to
the Ultimate Parent in accordance with the Management Fee Agreement (in its form
at the date of this Agreement); and

(b)any other operating cost and expenses reasonably incurred in the ordinary
course of business;

"Optional Currency" means USD;

"Original Financial Statements" means the financial statements in respect of the
entities and the financial years as described in Part A of Schedule 11
(Structure);

"Original Guarantors" means the parties listed under the heading "Original
Guarantors" in Part I of Schedule 1 (The Original Parties);

"Original Obligor" means the Original Borrower or an Original Guarantor;

"Participating Member State" means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to the European Economic and Monetary
Union;

"Party" means a party to this Agreement;

"Permitted Encumbrances" means:

11

--------------------------------------------------------------------------------



(a)any Permitted Existing Security except to the extent the principal amount
secured by that Security exceeds the amount stated in part B of Schedule 9
(Existing Security);

(b)any lien arising by operation of law or in the ordinary course of trading;

(c)any Security arising by operation of any retention of title agreement entered
into in the ordinary course of trading;

(d)any Security over assets in connection with operating lease agreements
having, when taken together with any Permitted Security set out in paragraph (a)
above, an aggregate contract value of EUR 10,000,000 at any time;

(e)any Security over or affecting any asset acquired by a member of the ZPR
Group after the date of this Agreement if:

(i)the Security was not created in contemplation of the acquisition of that
asset by a member of the ZPR Group;

(ii)the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the ZPR Group; and

(iii)the Security is removed or discharged within 3 Months of the date of
acquisition of such asset;

(f)any Security over or affecting any asset of any company which becomes a
member of the ZPR Group after the date of this Agreement, where the Security is
created prior to the date on which that company becomes a member of the ZPR
Group, if:

(i)the Security was not created in contemplation of the acquisition of that
company;

(ii)the principal amount secured has not increased in contemplation of or since
the acquisition of that company; and

(iii)the Security is removed or discharged within 3 Months of that company
becoming a member of the ZPR Group;

(g)any Transaction Security; or

(h)any Security securing any Financial Indebtedness permitted in accordance with
paragraph (g) of the definition of Permitted Indebtedness.

"Permitted Existing Security" means the Security of the ZPR Group set out in
part B of Schedule 9 (Existing Security);

"Permitted Indebtedness" means any:

(a)any Existing Indebtedness set out in part B of Schedule 10 (Existing
Indebtedness);

(b)Financial Indebtedness incurred under, or as expressly permitted by, the
Transaction Documents;

(c)Financial Indebtedness incurred under the hedging transactions contemplated
by the Hedging Strategy and documented by the Hedging Agreements;

12

--------------------------------------------------------------------------------



(d)Financial Indebtedness incurred as Subordinated Liabilities by the Borrower,
or if made available to any other Obligor than the Borrower, to the extent
on-lent or otherwise passed on to the Borrower, which is legally and
structurally subordinated to any liabilities (including contingent liabilities)
of the Borrower and the relevant Obligor under the Finance Documents in
accordance with the Shareholders' Undertaking Agreement;

(e)Financial Indebtedness incurred by the Borrower in the ordinary course of
business which does not exceed, when taken together with any Existing
Indebtedness set out in paragraph (a) above, in aggregate, EUR 10,000,000 (or
the equivalent in any other currency) at any time;

(f)any other Financial Indebtedness permitted by the Majority Lenders from time
to time; and

(g)any Financial Indebtedness the principal amount of which does not exceed EUR
5,000,000 (or its equivalent in another currency or currencies) at any time.

"Permitted Reorganisation" means the reorganisation of the corporate structure
in accordance with the Reorganisation Letter implemented in accordance with the
Reorganisation Documents;

"Permitted Transaction" means:

(a)the Permitted Reorganisation;

(b)the Refinancing;

(c)any transaction contemplated by the Fiscal Unity Agreements;

(d)transactions (other than the granting or creation of Security or the
incurring or permitting to subsist of Financial Indebtedness) conducted in the
ordinary course of trading on arm's length terms; and

(e)any other disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security given, or other transaction arising, under the Finance
Documents or as permitted by the Majority Lenders;

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:

(a)(if the currency is EURO) two TARGET Days before the first day of that
period; or

(b)(for any other currency) two Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days);

"Reduction Date" means any day on which a prepayment or cancellation in
accordance with clause 10 (Prepayment and cancellation) is to occur;

"Reduction Instalment" means the aggregate amount to be repaid or cancelled on
any Reduction Date;

"Reference Banks" means, in relation to LIBOR, the principal London offices of
Bayerische Hypo- und Vereinsbank AG, Dresdner Bank AG and Deutsche Bank AG and,
in relation to EURIBOR, the principal office in Munich of Bayerische Hypo- und
Vereinsbank AG and of the principal offices in Frankfurt am Main of Dresdner
Bank AG and Deutsche Bank AG or such other banks as may be appointed by the
Agent in consultation with the Borrower;

13

--------------------------------------------------------------------------------



"Refinancing" means the discharge (Erfüllung) of the Existing Indebtedness from
the proceeds of:

(a)the Refinancing Contribution;

(b)the release of the DSRA Balance;

(c)cash on hand of the Borrower; and

(d)a draw down under the Facility (as defined below) of not more than EUR
20,000,000;

"Refinancing Contribution" means an amount no less than the euro equivalent of
USD 150,000,000 to be contributed to ZPR KG by virtue of and in accordance with
the Refinancing Shareholder Loan Agreements;

"Refinancing Documents" means the documents entered into or to be entered into
and any Authorisation required for the purpose of effecting the Refinancing;

"Refinancing Shareholder Loan Agreements" means:

(a)the shareholder agreement in the agreed form for the aggregate amount of no
less than USD 150,000,000 entered into on or about the date hereof between the
Ultimate Parent as lender and D&Z Beteiligung as the borrower;

(b)the shareholder agreement in the agreed form for the aggregate amount of no
less than USD 150,000,000 entered into on or about the date hereof between D&Z
Beteiligung as lender and ZPRG as the borrower; and

(c)the shareholder agreement in the agreed form for the aggregate amount of no
less than USD 150,000,000 entered into on or about the date hereof between ZPRG
as lender and ZPR KG as the borrower;

"Relevant Interbank Market" means in relation to EURO, the European interbank
market and, in relation to any other currency, the London interbank market;

"Relevant Undertaking" has the meaning given to it in clause 24.28 (Limitations
of undertakings);

"Reorganisation Documents" means:

(a)the Reorganisation Letter;

(b)the Reorganisation Tax Opinion; and

(c)any other document entered into or to be entered into and any Authorisation
required for the purpose of effecting the Permitted Reorganisation;

"Reorganisation Letter" means the letter dated 9 July 2004 from the Ultimate
Parent to Bayerische Hypo- und Vereinsbank AG setting out the steps and
undertakings required to implement the Reorganisation;

"Reorganisation Tax Opinion" means a tax opinion from Ernst & Young (in form and
substance satisfactory to the Agent and addressed to the Finance Parties) being
an updated version of the of the tax opinion delivered by Ernst & Young in
August 2004 as contemplated under item 9 under the heading "Undertakings" of the
Reorganisation Letter;

14

--------------------------------------------------------------------------------



"Renewal Request" means a written notice delivered to the Agent in accordance
with clause 6.6 (Renewal of a Bank Guarantee);

"Repeating Representations" means each of the representations set out in
clause 21.2 (Status), clause 21.3 (Binding obligations), clause 21.4
(Non-conflict with other obligations), clause 21.5 (Power and authority),
clause 21.6 (Validity and admissibility in evidence), clause 21.7 (Governing law
and enforcement), clause 21.10 (No default), clause 21.11.3 (No misleading
information), clause 21.12.3 and clause 21.12.4 (Financial statements),
clause 21.13 (Pari passu ranking) and clause 21.16 (Good title to assets);

"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter);

"Rollover Utilisation" means one or more Utilisations:

(a)made or to be made on the same day that (i) a maturing Loan is due to be
repaid or (ii) the Borrower is obliged to pay to the Agent for the Issuing Bank
the amount of any claim under a Bank Guarantee;

(b)the aggregate amount of which is equal to or less than (i) the maturing Loan
or (ii) the amount of the claim under the Bank Guarantee;

(c)in the same currency as (i) the maturing Loan (unless it arose as a result of
the operation of clause 8.2 (Unavailability of a currency) or (ii) the claim
under the Bank Guarantee; and

(d)made or to be made to the Borrower for the purpose of (i) refinancing a
maturing Loan or (ii) satisfying the obligations of the Borrower to pay the
amount of a claim under the Bank Guarantee to the Agent for the Issuing Bank;

"Screen Rate" means:

(a)in relation to LIBOR, the British Bankers Association Interest Settlement
Rate for the relevant currency and period; and

(b)in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Borrower
and the Lenders;

"Security" means a mortgage, charge, pledge, lien, assignment by way of
security, guarantee, parallel debt obligation or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect;

"Security Documents" means:

(a)German law global assignment agreement (Globalzession) between the Borrower
and the Security Agent;

(b)German law transfer of assets by way of security (Raumsicherungsübereignung)
between the Borrower and the Security Agent;

15

--------------------------------------------------------------------------------



(c)German law pledge of bank accounts (Kontenverpfändung) between the Borrower
and the Security Agent; and

(d)German law pledge of claims under the Hedging Agreements (Verpfändung)
between the Borrower and the Security Agent; and

(e)any other document agreed to be a "Security Document" by both the Agent and
the Borrower;

"Security Pooling Agreement" means the security pooling agreement entered into
on or about the date of this Agreement between, inter alia, the Agent, the
Security Agent, the Hedging Bank, the Original Lender and the Original Obligors;

"Shareholder Distribution Account" the account named "Shareholder Distribution
Account" held by the Borrower with Bayerische Hypo- und Vereinsbank AG;

"Shareholder Loan Agreements" means:

(a)each Refinancing Shareholder Loan Agreement;

(b)each Old Shareholder Loan Agreement; and

(c)any other document, entered into on substantially the same terms as the
Refinancing Shareholder Loan Agreements and agreed to be a "Shareholder Loan
Agreement" by both the Agent and the Borrower;

"Shareholders' Undertaking Agreement" means the shareholders' undertaking
agreement entered into on or about the date of this Agreement between,
inter alia, the Ultimate Parent, the Security Agent, the Parent, ZPRG and the
Original Borrower;

"Specified Time" means a time determined in accordance with Schedule 12
(Timetables);

"Subordinated Agreements" means any instruments under which Subordinated
Liabilities arise or are regulated (including the Shareholder Loan Agreements);

"Subordinated Creditor" means the Ultimate Parent, the Parent (as a creditor in
respect of Subordinated Debt) and each other person to whom a member of the ZPR
Group owes Subordinated Liabilities and that is from time to time party to the
Shareholders' Undertaking Agreement as a Subordinated Creditor and any other
person, not being a member of the ZPR Group, that may from time to time hold
shares in any member of the ZPR Group;

"Subordinated Debt" means any debt incurred by a member of the ZPR Group
pursuant to a Shareholder Loan Agreement including interest and accrued
interest;

"Subordinated Liabilities" means all or any (as the context may require) of any
and all obligations for the payment or repayment of money, whether as principal
or as surety and whether present or future, actual or contingent, but excluding
any obligations for the payment or repayment of Operating Costs, of any member
of the ZPR Group to the Subordinated Creditors on any account whatsoever
including any Subordinated Debt and the share capital of any member of the ZPR
Group;

"Subsidiary" means companies which are dependent enterprises of the relevant
Holding Company, or any company in respect of which such term is used, within
the meaning of Sec. 17 German Stock Corporation Act and subsidiaries within the
meaning of Sec. 290 German Commercial Code (but for the purpose of the
definition of "ZPR Group", excluding Dresden Papier);

16

--------------------------------------------------------------------------------



"Surviving Bank Guarantee" has the meaning given to it in clause 7.2.5 (Claims
under a Bank Guarantee);

"TARGET" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system;

"TARGET Day" means any day on which TARGET is open for the settlement of
payments in EURO;

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);

"Term" means, in relation to any Bank Guarantee, the period from its Utilisation
Date until its Expiry Date;

"Termination Date" means 15 February 2010.

"Total Commitments" means the aggregate of the Commitments, being EURO
40,000,000 at the date of this Agreement;

"Transaction Documents" means the Finance Documents, the Reorganisation
Documents, any Shareholder Loan Agreement, any other Subordinated Agreement, any
Fiscal Unity Agreement, the Management Fee Agreement, any ZPR Merger Document
and any other document agreed to be a "Transaction Document" by both the Agent
and the Parent;

"Transaction Security" means the Security created or purported to be created
under or pursuant to the Security Documents or any other Finance Document;

"Transfer Date" means, in relation to a transfer, the later of:

(a)the proposed Transfer Date specified in the Assignment and Assumption
Certificate; and

(b)the date on which the Agent executes the Assignment and Assumption
Certificate;

"Treasury Transactions" means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price;

"Trust Agreement" means the trust agreement in respect of ZPR KG entered into on
28 May 2001 between ZPR Beteiligung and Spezialfabrik Blankenstein GmbH (as the
legal predecessor to D&Z Beteiligung);

"Ultimate Parent" means Mercer International Inc., a Massachusetts business
trust, organised under the laws of the State of Washington, United States of
America having its office at 14009 Interurban Avenue, Suite 282, Seattle,
Washington 98168, United States of America;

"Unencumbered Cash" has the meaning ascribed to it in clause 23.1 (Financial
definitions);

"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents;

"USD"/"Dollar"/"$" means the lawful currency of the United States of America
and, in respect of all payments to be made under the Finance Documents in
Dollars, funds which are for same day settlement in the New York Clearing House
Interbank Payments System (or such other funds as may at the relevant time be
customary for the settlement of international banking transactions denominated
in Dollars);

17

--------------------------------------------------------------------------------



"Utilisation" means a Loan or a Bank Guarantee;

"Utilisation Date" means, subject to clause 6.8 (Treatment of Existing Bank
Guarantees), the date on which a Utilisation is made;

"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Utilisation Request);

"VAT" shall be construed as a reference to value added tax and any other tax of
a similar nature which may be imposed from time to time in any relevant
jurisdiction;

"ZPR Group" means the Parent and its Subsidiaries for the time being and "member
of the ZPR Group" shall be construed accordingly;

"ZPR Merger" has the meaning given to that term in paragraph (F) of the
Preamble;

"ZPR Merger Documents" means the documents to be entered into by (among others)
ZPRG, ZPR KG and ZPR Beteiligung and any Authorisation required for the purpose
of effecting the ZPR Merger;

1.2Construction 1.2.1Unless a contrary indication appears, any reference in this
Agreement to: (a)the "Agent", the "Arranger", the "Borrower", any "Finance
Party", any "Guarantor", the "Issuing Bank", any "Lender", any "Obligor" or any
"Party" shall be construed so as to include its successors in title, permitted
assigns and permitted transferees;

(b)"assets" includes present and future properties, revenues and rights of every
description;

(c)"assignment" means Abtretung;

(d)"authorised signatory" means Geschäftsführer or Prokurist insofar as any
company incorporated or limited partnership established in the Federal Republic
of Germany is concerned;

(e)"board of directors" means Geschäftsführung insofar as any company
incorporated or limited partnership established in the Federal Republic of
Germany is concerned;

(f)"control" means the power to direct the management and policies of an entity,
whether through the ownership of voting capital, by contract or otherwise;

(g)a reference to a "director" means Geschäftsführer insofar as any company
incorporated or limited partnership established in the Federal Republic of
Germany is concerned;

(h)"disposal" or "dispose" means a sale, lease, licence, transfer or loan (but
not including by way of loan of money) or other disposal by a person of any
asset, undertaking or business (whether by a voluntary or involuntary single
transaction or series of transactions);

(i)the "equivalent" of an amount specified in a particular currency (the
"specified currency amount") shall be construed as a reference to the amount of
the other relevant currency which can be purchased with the specified currency
amount Agent's Spot Rate of Exchange;

18

--------------------------------------------------------------------------------



(j)a "Finance Document" or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended or novated;

(k)"gross negligence" means grobe Fahrlässigkeit;

(l)"guarantee" means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss including a third party security arrangement, or any
obligation, direct or indirect, actual or contingent, to purchase or assume any
indebtedness of any person or to make an investment in or loan to any person or
to purchase assets of any person where, in each case, such obligation is assumed
in order to maintain or assist the ability of such person to meet its
indebtedness;

(m)"including" means "including without limitation";

(n)"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(o)a reference to a "limited partnership" means, insofar as it is established
under the laws of the Federal Republic of Germany, a GmbH & Co. KG;

(p)"management" means Geschäftsführung insofar as any company incorporated or
limited partnership established in the Federal Republic of Germany is concerned;

(q)references to something being in the "ordinary course of business" of a
person means in gewöhnlichem Geschäftsgang;

(r)"pay", "prepay" or "repay" in clause 24 (General undertakings) includes by
way of set-off, combination of accounts or otherwise;

(s)a "person" includes any person, firm, company, corporation, government, state
or agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing;

(t)"promptly" means unverzüglich;

(u)a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(v)"rights" include all rights, whether actual or contingent, present or future,
arising under contract or law;

(w)the "share capital" of a company includes in the case of a partnership,
partnership interests and in any case includes any equity or other ownership
interest;

(x)"trustee", "fiduciary" and "fiduciary duty" has in each case the meaning
given to such term under applicable law;

(y)"wilful default" and "wilful misconduct" means Vorsatz;

(z)references (i) to the "winding up", "dissolution", or "administration" of a
person or (ii) to a "receiver" or "administrative receiver" in the context of
insolvency proceedings or security enforcement actions in respect of a person
shall be construed so as to include any equivalent or analogous proceedings or
any equivalent and analogous person or appointee (respectively) under the law of
the jurisdiction in which such person is established or incorporated or any
jurisdiction in which such person carries on business including (in respect of
proceedings) the seeking or occurrence of liquidation, winding up,
reorganisation, dissolution, administration, arrangement, adjustment, protection
or relief of debtors;

19

--------------------------------------------------------------------------------



(aa)the Borrower "repaying" or "prepaying" a Bank Guarantee means:

(i)the Borrower providing cash cover for that Bank Guarantee;

(ii)the maximum amount payable under the Bank Guarantee being reduced in
accordance with its terms; or

(iii)the Issuing Bank being satisfied that it has no further liability under
that Bank Guarantee,

and the amount by which a Bank Guarantee is repaid or prepaid under
clause 1.2.1(aa)(i) and clause 1.2.1(aa)(ii) above is the amount of the relevant
cash cover or reduction;

(bb)the Borrower providing "cash cover" for a Bank Guarantee means the Borrower
paying an amount in the currency of the Bank Guarantee to an interest-bearing
account in the name of the Borrower and the following conditions are met:

(i)the account is with the Agent or the Issuing Bank (if the cash cover is to be
provided for all the Lenders) or with a Lender (if the cash cover is to be
provided for that Lender);

(ii)withdrawals from the account may only be made to pay a Finance Party amounts
due and payable to it under this Agreement in respect of that Bank Guarantee
until no amount is or may be outstanding under that Bank Guarantee; and

(iii)the Borrower has executed a security document, in form and substance
satisfactory to the Agent or the Finance Party with which that account is held,
creating a first ranking security interest over that account;

(cc)the Interest Period of a Bank Guarantee will be construed as a reference to
the Term of that Bank Guarantee;

(dd)an amount borrowed includes any amount utilised by way of Bank Guarantee;

(ee)a Utilisation made or to be made to the Borrower includes a Bank Guarantee
issued on its behalf;

(ff)a Lender funding its participation in a Utilisation includes a Lender
participating in a Bank Guarantee;

(gg)amounts outstanding under this Agreement include amounts outstanding under
or in respect of any Bank Guarantee;

(hh)an outstanding amount of a Bank Guarantee at any time is the maximum amount
that is or may be payable by the Borrower in respect of that Bank Guarantee at
that time;

(ii)a provision of law is a reference to that provision as amended or
re-enacted; and

(jj)a time of day is a reference to Central European time (CET) or, as the
context requires, London time; and

20

--------------------------------------------------------------------------------



(kk)words importing the plural shall include the singular and vice versa.



1.2.2Section, clause and Schedule headings are for ease of reference only.

1.2.3Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

1.2.4A Default or an Event of Default is "continuing" if it has not been
remedied or waived.

1.2.5In any calculation or determination done for the purposes of a Finance
Document, no amount shall be double-counted or duplicated.

1.3Language

This Agreement is made in the English language. The English language version of
this Agreement shall prevail over any translation of this Agreement, save for
where a German translation of a word or phrase appears in the text of this
Agreement, in which case the German translation of such word or phrase shall
prevail.

1.4Shareholder Distribution Account

Notwithstanding any provision of this Agreement or any other Security Document
to the contrary, each Obligor, the Agent and the Lenders agree that:

1.4.1the Shareholder Distribution Account shall not be subject to any Security
from, by or under any Security Document;

1.4.2nothing herein or in any Security Document shall restrict, prohibit or
otherwise limit the Borrower from paying, disbursing or transmitting all or
parts of any moneys or assets in the Shareholder Distribution Account or any
other Available Cash in its sole discretion from time to time and at any time;
and

1.4.3in the event of any conflict or inconsistency between this Agreement and
the Security Documents as regards the Shareholder Distribution Account or any
other Available Cash, the provisions of this Agreement shall take precedence and
govern for all purposes.

21

--------------------------------------------------------------------------------






SECTION 2
THE FACILITY


2      The Facility

2.1The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a multicurrency revolving credit facility in an aggregate amount equal
to the Total Commitments.

2.2Finance Parties' rights and obligations

2.2.1The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents (Ausschuß der Gesamtschuldnerischen
Haftung).

2.2.2The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt. The formation of joint property (Gesamthandsvermögen) shall be
excluded.

2.2.3A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3Obligors' Agent

2.3.1Each Obligor (other than the Borrower) by its execution of this Agreement
or an Accession Letter irrevocably appoints and authorises (bevollmächtigt) the
Borrower, and each German Obligor (other than the Borrower) hereby releases the
Borrower from the restrictions of Section 181 of the German Civil Code (BGB):

(a)as agent for such Obligor to receive all notices, requests, demands or other
communications under this Agreement which shall, without prejudice to any other
effective mode of serving the same, be properly served on such Obligor if served
on the Parent in accordance with clause 33 (Notices); and

(b)to supply all information concerning itself contemplated by this Agreement to
the Finance Parties and to give all notices and instructions (including, in the
case of the Borrower, Utilisation Requests), to execute on its behalf any
Accession Letter, to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by any
Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor;

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.

2.3.2Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.

22

--------------------------------------------------------------------------------



3      Purpose

3.1Purpose

The Borrower shall apply all amounts borrowed by it under the Facility:

3.1.1towards the financing of its working capital requirements; and

3.1.2up to a maximum aggregate amount of EUR 20,000,000, to partly finance the
Refinancing.

3.2Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

4      Conditions of Utilisation

4.1Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Part I of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Agent. The
Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.

4.2Further conditions precedent

The Lenders will only be obliged to comply with clause 5.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

4.2.1in the case of a Rollover Utilisation, no Event of Default is continuing or
would result from the proposed Loan and, in the case of any other Loan, no
Default is continuing or would result from the proposed Loan; and

4.2.2the Repeating Representations to be made by each Obligor are true in all
material respects.

4.3Maximum number of Utilisation

4.3.1The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation 10 or more Loans would be outstanding.

4.3.2Any Loan made by a single Lender under clause 8.2 (Unavailability of a
currency) shall not be taken into account in this clause 4.3.

23

--------------------------------------------------------------------------------




SECTION 3
UTILISATION


5      Utilisation — Loans

5.1Delivery of a Utilisation Request for Loans

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.

5.2Completion of a Utilisation Request for Loans

5.2.1Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

(a)the proposed Utilisation Date is a Business Day within the Availability
Period;

(b)the currency and amount of the Utilisation comply with clause 5.3 (Currency
and amount); and

(c)the proposed Interest Period complies with clause 12 (Interest Periods).

5.3Currency and amount

5.3.1The currency specified in a Utilisation Request must be the Base Currency
or the Optional Currency.

5.3.2The amount of the proposed Loan must be:

(a)a minimum of EUR 1,000,000 (or its equivalent) (and an integral multiple of
EUR 250,000) (or its equivalent); or

(b)in any event such that its Base Currency Amount is less than or equal to the
Available Facility.

5.4Lenders' participation

5.4.1If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.

5.4.2The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

5.4.3The Agent shall determine the Base Currency Amount of each Loan which is to
be made in the Optional Currency and shall notify each Lender of the amount,
currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan, in each case by the Specified Time.

5.4.4The Borrower irrevocably authorises (bevollmächtigt) and directs the Agent
to remit the proceeds of each Loan as follows:

(a)in the case of a Loan to be used to repay Existing Indebtedness, to the
account of the relevant bank or financial institution in respect of the Existing
Indebtedness to be repaid as previously notified to the Agent by the Borrower;

24

--------------------------------------------------------------------------------



(b)in the case of all other Loans, to the account specified in the relevant
Utilisation Requests.



5.4.5For the purposes of this clause 5.4 each Party, which is incorporated or
established under the laws of the Federal Republic of Germany, hereby releases
the Agent from the restrictions of section 181 of the German Civil Code (BGB).

6      Utilisation — Bank Guarantees

6.1Bank Guarantees

6.1.1The Facility may be utilised by way of Bank Guarantees.

6.1.2Clause 5 (Utilisation — Loans) does not apply to Utilisations by way of
Bank Guarantees.

6.2Delivery of a Utilisation Request for Bank Guarantees

The Borrower (or the Parent on its behalf) may request a Bank Guarantee to be
issued by delivery to the Agent of a duly completed Utilisation Request not
later than the Specified Time.

6.3Completion of a Utilisation Request for Bank Guarantees

6.3.1Each Utilisation Request for a Bank Guarantee is irrevocable and will not
be regarded as having been duly completed unless:

(a)it specifies that it is for a Bank Guarantee;

(b)the proposed Utilisation Date is a Business Day within the Availability
Period applicable to the Revolving Facility;

(c)the currency and amount of the Bank Guarantee comply with clause 6.4
(Currency and amount);

(d)the Expiry Date of the Bank Guarantee falls on or before the Termination
Date;

(e)the delivery instructions for the Bank Guarantee are specified; and

(f)the identity of the beneficiary and purpose of the Bank Guarantee have been
approved by the Agent and the Issuing Bank.

6.3.2Multiple Utilisations may be requested in a Utilisation Request where the
proposed Utilisation Date is the Closing Date. Only one Utilisation may be
requested in each subsequent Utilisation Request.

6.4Currency and amount

6.4.1The currency specified in a Utilisation Request for a Bank Guarantee must
be the Base Currency or the Optional Currency.

6.4.2The amount of the proposed Bank Guarantee must be such that its Base
Currency Amount is less than or equal to the Available Facility.

6.5Issue of Bank Guarantees

6.5.1If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Bank Guarantee on the Utilisation Date.

25

--------------------------------------------------------------------------------



6.5.2The Issuing Bank will only be obliged to comply with clause 6.5.1 above if
on the date of the Utilisation Request or Renewal Request and on the proposed
Utilisation Date:

(a)in the case of a Bank Guarantee to be renewed in accordance with clause 6.6
(Renewal of a Bank Guarantee), no action has been taken under clause 25.19
(Acceleration) and, in the case of any other Utilisation, no Default is
continuing or would result from the proposed Utilisation; and

(b)in relation to any Utilisation on the Closing Date, all the representations
and warranties in clause 21 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor are true.

6.5.3The amount of each Lender's participation in each Bank Guarantee will be
equal to the Guarantee Proportion.

6.5.4The Agent shall notify the Issuing Bank and each Lender of the details of
the requested Bank Guarantee and its participation in that Bank Guarantee by the
Specified Time.

6.6Renewal of a Bank Guarantee

6.6.1The Borrower (or the Parent on its behalf) may request that any Bank
Guarantee issued on its behalf be renewed by delivery to the Agent of a Renewal
Request in substantially similar form to a Utilisation Request for a Bank
Guarantee by the Specified Time.

6.6.2The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Bank Guarantee.

6.6.3The terms of each renewed Bank Guarantee shall be the same as those of the
relevant Bank Guarantee immediately prior to its renewal, except that:

(a)its amount may be less than the amount of the Bank Guarantee immediately
prior to its renewal; and

(b)its Term shall start on the date which was the Expiry Date of the Bank
Guarantee immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

6.6.4If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend and re issue any Bank Guarantee pursuant to a Renewal Request.

6.7Revaluation of Bank Guarantees

6.7.1If any Bank Guarantee is denominated in the Optional Currency, the Agent
shall at six monthly intervals after the date of this Agreement recalculate the
Base Currency Amount of that Bank Guarantee by notionally converting into the
Base Currency the outstanding amount of that Bank Guarantee on the basis of the
Agent's Spot Rate of Exchange on the date of calculation.

6.7.2The Borrower shall, if requested by the Agent following any calculation
under clause 6.7.1 above, ensure that within five Business Days sufficient
Utilisations are prepaid to prevent the Base Currency Amount of the Utilisations
exceeding the Total Commitments following any adjustment to a Base Currency
Amount under clause 6.7.1 above.

6.8Treatment of Existing Bank Guarantees

On and from the Closing Date:

26

--------------------------------------------------------------------------------



6.8.1each Existing Bank Guarantee shall be deemed to be a Bank Guarantee issued
under this Agreement subject to the provisions of clause 6.5 (Issue of Bank
Guarantee) which shall apply mutatis mutandis to the deemed issue of a Bank
Guarantee under this clause 6.8;

6.8.2that date shall be deemed to be the Utilisation Date for each Existing Bank
Guarantee; and

6.8.3in addition to the Conditions Governing Guarantees all the terms of this
Agreement relating to Bank Guarantees shall apply to the Existing Bank
Guarantees.

7      Bank Guarantees

7.1Immediately payable

If a Bank Guarantee or any amount outstanding under a Bank Guarantee is
expressed to be immediately payable, the Borrower shall repay or prepay that
amount immediately.

7.2Claims under a Bank Guarantee

7.2.1The Borrower irrevocably and unconditionally authorises the Issuing Bank to
pay any claim made or purported to be made under a Bank Guarantee requested by
it (or requested by the Parent on its behalf) and which appears on its face to
be in order (in this clause 7.2, a "claim").

7.2.2The Borrower shall immediately on demand or, if such payment is being
funded by a Loan, shall within five Business Days of demand, pay to the Agent
for the Issuing Bank an amount equal to the amount of any claim paid.

7.2.3The Borrower acknowledges that the Issuing Bank:

(a)is not obliged to carry out any investigation or seek any confirmation from
any other person before paying a claim; and

(b)deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set off, counterclaim or
other defence of any person.

7.2.4The obligations of the Borrower under this clause will not be affected by:

(a)the sufficiency, accuracy or genuineness of any claim or any other document;
or

(b)any incapacity of, or limitation on the powers of, any person signing a claim
or other document.

7.2.5If a Bank Guarantee remains outstanding after the Termination Date (a
"Surviving Bank Guarantee") but has on or before that date been repaid by way of
provision of cash cover as set out in clause 1.2.1(aa)(i) (Construction), that
Bank Guarantee shall be treated as being outstanding under a bilateral guarantee
facility provided by the Issuing Bank, the terms of which (including the fee)
are to be set out in a separate document between the Issuing Bank and the
Borrower.

7.3Indemnities

7.3.1The Borrower shall immediately on demand indemnify the Issuing Bank against
any cost, loss or liability incurred by the Issuing Bank (otherwise than by
reason of the Issuing Bank's gross negligence or wilful misconduct) in acting as
the Issuing Bank under any Bank Guarantee requested by (or on behalf of) the
Borrower.

27

--------------------------------------------------------------------------------



7.3.2Each Lender shall (according to its Guarantee Proportion) immediately on
demand indemnify the Issuing Bank against any cost, loss or liability incurred
by the Issuing Bank (otherwise than by reason of the Issuing Bank's gross
negligence or wilful misconduct or after the Termination Date under or in
connection with a Surviving Bank Guarantee) in acting as the Issuing Bank under
any Bank Guarantee (unless the Issuing Bank has been reimbursed by an Obligor
pursuant to a Finance Document).

7.3.3If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with clause 7.3.2 above, then that Lender will not be
obliged to comply with clause 7.3.2 above and shall instead take all steps
required to ensure that, on the date the Bank Guarantee is issued (or if later,
on the date the Lender's participation in the Bank Guarantee is transferred or
assigned to the Lender in accordance with the terms of this Agreement), it
assumes a participation in the Bank Guarantee in an amount equal to its
Guarantee Proportion of that Bank Guarantee. On receipt of demand from the
Agent, that Lender shall pay to the Agent (for the account of the Issuing Bank)
an amount equal to its Guarantee Proportion of the amount demanded.

7.3.4The Borrower which requested (or on behalf of which the Parent requested) a
Bank Guarantee shall immediately on demand reimburse any Lender for any payment
it makes to the Issuing Bank under this clause 7.3 in respect of that Bank
Guarantee.

7.3.5The obligations of each Lender under this clause 7.3 are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender in respect of any Bank Guarantee, regardless of any intermediate payment
or discharge in whole or in part.

7.3.6The obligations of any Lender or Borrower under this clause 7.3 will not be
affected by any act, omission, matter or thing which, but for this clause, would
reduce, release or prejudice any of its obligations under this clause 7.3
(whether or not known to it or any other person) including:

(a)any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Bank Guarantee or any other person;

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the ZPR Group;

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Bank Guarantee or
other person or any non presentation or non observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any beneficiary
under a Bank Guarantee or any other person;

(e)any amendment (however fundamental) or replacement of a Finance Document, any
Bank Guarantee or any other document or security;

(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Bank Guarantee or any other document or
security; or

(g)to the extent legally possible, any insolvency or similar proceedings.

7.4Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this clause 7.

28

--------------------------------------------------------------------------------



7.5Settlement conditional

Any settlement or discharge between a Lender and the Issuing Bank shall be
conditional upon no security or payment to the Issuing Bank by a Lender or any
other person on behalf of a Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Issuing Bank shall be entitled to recover the value or amount of such security
or payment from such Lender subsequently as if such settlement or discharge had
not occurred.

7.6Exercise of rights

The Issuing Bank shall not be obliged before exercising any of the rights,
powers or remedies conferred upon it in respect of any Lender by this Agreement
or by law:

7.6.1to take any action or obtain judgment in any court against any Obligor;

7.6.2to make or file any claim or proof in a winding up or dissolution of any
Obligor; or

7.6.3to enforce or seek to enforce any other security taken in respect of any of
the obligations of any Obligor under this Agreement.

8      Optional Currency

8.1Selection of currency

The Borrower (or the Parent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.

8.2Unavailability of a currency

If before the Specified Time on any Quotation Day:

8.2.1a Lender notifies the Agent that the Optional Currency (if requested) is
not readily available to it in the amount required; or

8.2.2a Lender notifies the Agent that compliance with its obligation to
participate in a Loan in the Optional Currency would contravene a law or
regulation applicable to it,

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this clause 8.2 will be required to participate in the Utilisation in the
Base Currency (in an amount equal to that Lender's proportion of the Base
Currency Amount or, in respect of a Rollover Utilisation, an amount equal to
that Lender's proportion of the Base Currency Amount of the maturing Utilisation
that is due to be made or in respect of a Bank Guarantee, an amount equal to
that Lender's Guarantee Proportion) and its participation will be treated as a
separate Utilisation, without further action of the Borrower, denominated in the
Base Currency during that Interest Period.

8.3Participation in a Utilisation

Each Lender's participation in a Utilisation will be determined in accordance
with 5.4.2 (Lenders' participation) in case of a Loan and in accordance with
clause 6.5 (Issue of Bank Guarantees) in case of a Bank Guarantee.

29

--------------------------------------------------------------------------------




SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION


9      Repayment

9.1Repayment of Loans

The Borrower shall repay each Loan on the last day of its Interest Period and
all Loans in full on the Termination Date.

9.2Repayment of Guarantees

The Borrower shall repay each Bank Guarantee on its Expiry Date and all Bank
Guarantees in full on the Termination Date.

10    Prepayment and cancellation

10.1Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

10.1.1that Lender shall promptly notify the Agent upon becoming aware of that
event;

10.1.2upon the Agent notifying the Borrower, the Commitment of that Lender will
be immediately cancelled; and

10.1.3the Borrower shall repay that Lender's participation in the Utilisations
made to it on the last day of the Interest Period for each Utilisation occurring
after the Agent has notified the Borrower or, if earlier, the date specified by
the Lender in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by law).

10.2Change of Control

Upon the occurrence of a Change of Control:

10.2.1the Borrower shall promptly notify the Agent upon becoming aware of that
event;

10.2.2a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Utilisation); and

10.2.3if the Majority Lenders so require, the Agent shall, by not less than 30
Business Days notice to the Parent, cancel the Total Commitments and declare all
outstanding Utilisations, together with accrued interest, and all other amounts
accrued under the Finance Documents immediately due and payable, whereupon the
Total Commitments will be cancelled and all such outstanding amounts will become
immediately due and payable.

10.3Voluntary cancellation

The Borrower (or the Parent on its behalf) may, if:

10.3.1in respect of the last day of any Interest Period, it gives the Agent not
less than 10 Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice; or

30

--------------------------------------------------------------------------------



10.3.2at any other time, it gives the Agent not less than 30 Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice,

cancel the whole or any part (being a minimum amount of EUR 1,000,000 (or its
equivalent)) of the Available Facility. Any cancellation under this clause 10.3
shall reduce the Commitments of the Lenders rateably.

10.4Voluntary prepayment of Loans

The Borrower (or the Parent on its behalf) may, if it gives the Agent not less
than 30 Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Loan (but if in part,
being an amount that reduces the Base Currency Amount of the Loan by a minimum
amount of EUR 1,000,000 (or its equivalent)).

10.5Applications of Prepayments

Prepayments made under this clause 10 shall be applied as follows:

10.5.1first, in prepayment of the Loans in order of maturity until repaid or
prepaid in full; and

10.5.2second, in prepayment of the Bank Guarantees in accordance with the notice
delivered under clause 10.2 (Change of Control) or clause 10.3 (Voluntary
cancellation), as the case may be.

10.6Right of repayment and cancellation in relation to a single Lender

10.6.1If:

(a)any sum payable to any Lender by an Obligor is required to be increased under
clause 15.2.3 (Tax gross-up); or

(b)any Lender claims indemnification from the Borrower under clause 15.3 (Tax
indemnity) or clause 16.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender's participation in the Utilisations.

10.6.2On receipt of a notice referred to in clause 10.6.1(a) above, the
Commitment of that Lender shall immediately be reduced to zero.

10.6.3On the last day of each Interest Period which ends after the Borrower has
given notice under clause 10.6.1(a) above (or, if earlier, the date specified by
the Borrower in that notice), the Borrower shall repay that Lender's
participation in that Utilisation.

10.7Restrictions

10.7.1Any notice of cancellation or prepayment given by any Party under this
clause 10 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.
Any such cancellation or prepayment shall oblige the Borrower to make the
cancellation or prepayment of the specified amount on the specified date.

10.7.2Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

31

--------------------------------------------------------------------------------



10.7.3Unless a contrary indication appears in this Agreement, any part of the
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

10.7.4The Borrower shall not repay or prepay all or any part of the Utilisations
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.

10.7.5No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

If the Agent receives a notice under this clause 10 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender, as
appropriate.

32

--------------------------------------------------------------------------------




SECTION 5
COSTS OF UTILISATIONS


11    Interest

11.1Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

11.1.1Margin;

11.1.2in relation to any Loan in EURO, EURIBOR or, in relation to any Loan in
USD, LIBOR; and

11.1.3Mandatory Cost, if any.

11.2Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

11.3Default interest

11.3.1If the Borrower fails to pay any amount (other than interest) payable by
it under a Finance Document on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate 1.5 per cent higher than the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration reasonably selected by the Agent.

11.3.2If the Borrower fails to pay any interest payable by it under a Finance
Document, it shall make a liquidated damages payment (pauschalierter
Schadensersatz) for all amounts of interest overdue equal to the amount which is
payable by applying the rate to be determined in accordance with this
clause 11.3 on the amount of interest overdue for the period from the due date
of the relevant interest payment up to the date of actual payment (both before
and after judgment), provided that the Borrower shall be free to prove that no
damage has arisen, or that damage has not arisen in the asserted amount.

11.3.3Any interest accruing or damages payable under this clause 11.3 shall be
immediately payable by the Borrower on demand by the Agent.

11.3.4Any further damages and indemnities shall be dealt with in accordance with
clause 17.2 (Other indemnities).

11.4Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

33

--------------------------------------------------------------------------------



12    Interest Periods

12.1Selection of Interest Periods

12.1.1Unless the Borrower (or the Parent on its behalf) has selected an Interest
Period in accordance with clause 12.1.2 and clause 12.1.3 below and subject to
this clause 12, each Interest Period shall be six Months.

12.1.2The Borrower (or the Parent on its behalf) may select an Interest Period
for a Loan in the Utilisation Request for that Loan.

12.1.3Subject to this clause 12, the Borrower (or the Parent on its behalf) may
select an Interest Period of 1, 3 or 6 Months or any other period agreed between
the Borrower and the Agent (acting on the instructions of all the Lenders).

12.1.4An Interest Period for a Loan shall not extend beyond the Termination
Date.

12.1.5Each Interest Period for a Loan shall start on the Utilisation Date.

12.1.6A Loan has one Interest Period only.

12.2Consolidation of Loans

If, prior to the expiry of the Availability Period, two or more Interest Periods
end on the same date the Loans to which those Interest Periods relate shall be
consolidated into, and treated as, a single Loan on the last day of the relevant
Interest Period.

12.3Changes to Interest Periods

12.3.1Prior to determining the interest rate for a Utilisation, the Agent may
shorten the Interest Period for any Loan to ensure that, when aggregated with
the Available Facility, there are sufficient Loans (with an aggregate Base
Currency Amount equal to or greater than the Reduction Instalment) which have an
Interest Period ending on a Reduction Date for the scheduled reduction to occur.

12.3.2If the Agent makes any of the changes to an Interest Period referred to in
this clause 12.3, it shall promptly notify the Borrower and the Lenders.

12.4Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

13    Changes to the calculation of interest

13.1Absence of quotations

Subject to clause 13.2 (Market disruption), if EURIBOR or, if applicable, LIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable EURIBOR or LIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

34

--------------------------------------------------------------------------------



13.2Market disruption

13.2.1If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

(a)the Margin;

(b)the rate notified to the Agent by that Lender as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period,
to be that which expresses as a percentage rate per annum the cost to that
Lender of funding its participation in that Loan from whatever source it may
reasonably select; and

(c)the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

13.2.2In this Agreement "Market Disruption Event" means:

(a)at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine EURIBOR or, if applicable, LIBOR for
the relevant currency and Interest Period; or

(b)before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 40 per cent. of that Loan) that the cost
to it of obtaining matching deposits in the Relevant Interbank Market would be
in excess of EURIBOR or, if applicable, LIBOR.

13.3Alternative basis of interest or funding

13.3.1If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

13.3.2Any alternative basis agreed pursuant to clause 13.3.1 above shall, with
the prior consent of all the Lenders and the Borrower, be binding on all
Parties.

13.4Break Costs

13.4.1The Borrower shall, within five Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by it on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

13.4.2Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

14    Fees

14.1Commitment fee

14.1.1The Borrower shall pay to the Agent (for the account of each Lender) a fee
in the Base Currency computed at the rate of 0.35 per cent. per annum on that
Lender's Available Commitment for the Availability Period.

35

--------------------------------------------------------------------------------



14.1.2The accrued commitment fee is payable quarterly in arrear on each
31 March, 30 June, 30 September and 31 December during the Availability Period,
on the last day of the Availability Period and, if cancelled in full, on the
cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective.

14.2Arrangement fee

The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

14.3Agency fee

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

14.4Fees payable in respect of Bank Guarantees

14.4.1The Borrower (or the Parent on its behalf) shall pay to the Issuing Bank
(for its own account) a fronting fee in respect of each Bank Guarantee requested
in accordance with the Fee Letter.

14.4.2The Borrower (or the Parent on its behalf) shall pay to the Agent (for the
account of each Lender) a Bank Guarantee fee at an annual rate of 125 basis
points on the outstanding amount of each Bank Guarantee requested by it for the
period from the issue of that Bank Guarantee until such Bank Guarantee is repaid
or prepaid in full. This fee shall be distributed according to each Lender's
Guarantee Proportion of that Bank Guarantee.

14.4.3The accrued Bank Guarantee fee on a Bank Guarantee shall be payable on the
first day of each successive period of three Months (or such shorter period as
shall end on the Expiry Date for that Bank Guarantee) starting on the date of
issue of that Bank Guarantee. The accrued Bank Guarantee fee is also payable to
the Agent on the cancelled amount of any Lender's Commitment at the time the
cancellation is effective if that Commitment is cancelled in full and the Bank
Guarantee is prepaid or repaid in full.

36

--------------------------------------------------------------------------------




SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS


15    Tax gross up and indemnities

15.1Definitions

15.1.1In this clause 15:

"Protected Party" means a Finance Party that is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

"Tax Payment" means an increased payment made by an Obligor to a Finance Party
under clause 15.2 (Tax gross-up) or a payment under clause 15.3 (Tax indemnity).

15.1.2In this clause 15 a reference to "determines" or "determined" means a
determination made in the absolute discretion of the person making the
determination.

15.2Tax gross-up

15.2.1Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

15.2.2Each of the Parent and the Borrower shall promptly upon becoming aware
that an Obligor must make a Tax Deduction (or that there is any change in the
rate or the basis of a Tax Deduction) notify the Agent accordingly. Similarly, a
Lender shall notify the Agent on becoming so aware in respect of a payment
payable to that Lender. If the Agent receives such notification from a Lender it
shall notify the Parent, the Borrower and that Obligor.

15.2.3If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

15.2.4An Obligor is not required to make an increased payment to a Lender under
clause 15.2.3 above for a Tax Deduction in respect of tax imposed on a payment
of interest on a Loan, if on the date on which the payment falls due, the
Obligor making the payment is able to demonstrate that the payment:

(a)relates to a Tax referred to in clause 15.3.2 (Tax indemnity); or

(b)could have been made to the Lender without the Tax Deduction had that Lender
complied with its obligations under clause 15.2.7 below.

15.2.5If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

37

--------------------------------------------------------------------------------



15.2.6Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

15.2.7A Finance Party and each Obligor that makes a payment to which that
Finance Party is entitled shall, to the extent practicable, co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

15.3Tax indemnity

15.3.1The Borrower shall (within five Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost that that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

15.3.2Clause 15.3.1 above shall not apply with respect to any Tax assessed on a
Finance Party:

(a)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(b)under the law of the jurisdiction in which that Finance Party's Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if in either case that Tax is imposed on or calculated by reference to the net
income or profit (or similar calculation) received or receivable (but not any
sum deemed to be received or receivable) by that Finance Party.

15.3.3A Protected Party making, or intending to make, a claim pursuant to
clause 15.3.1 shall promptly notify the Agent of the event which will give, or
has given, rise to the claim, following which the Agent shall notify the
Borrower.

15.3.4A Protected Party shall, on receiving a payment from an Obligor under this
clause 15.3, notify the Agent.

15.4Tax Credit

15.4.1If an Obligor makes a Tax Payment and the relevant Finance Party
determines that:

(a)a Tax Credit is attributable to that Tax Payment; and

(b)that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Obligor.

15.4.2If such a Tax Credit by reference to which a Finance Party has made a
payment to an Obligor under clause 15.4.1(a) above is subsequently disallowed or
cancelled, the Obligor must reimburse any payment made under clause 15.4.1(a)
above to the relevant Finance Party.

15.4.3If an Obligor makes a Tax Payment, a Finance Party will be under no
obligation whatsoever to claim a Tax Credit if in the opinion of that Finance
Party the making of such claim might have an adverse effect on its business,
operations, property, condition or prospects (financial or otherwise). The
relevant Obligor shall bear any out of pocket costs incurred by a Finance Party
in making such a claim.

38

--------------------------------------------------------------------------------



15.5Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

15.6Value added tax

15.6.1All consideration payable under a Finance Document by an Obligor to a
Finance Party shall be deemed to be exclusive of any VAT. If VAT is chargeable,
the Obligor shall pay to the Finance Party (in addition to and at the same time
as paying the consideration) an amount equal to the amount of the VAT.

15.6.2Where a Finance Document requires an Obligor to reimburse a Finance Party
for any costs or expenses, that Obligor shall also at the same time pay and
indemnify that Finance Party against all VAT incurred by that Finance Party in
respect of the costs or expenses save to the extent that that Finance Party is
entitled to repayment or credit in respect of the VAT.

16    Increased costs

16.1Increased costs

16.1.1Subject to clause 16.3 (Exceptions) the Borrower shall, within five
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any substantiated Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any law or regulation made after the date of
this Agreement.

16.1.2In this Agreement "Increased Costs" means:

(a)a reduction in the rate of return from the Facility or on a Finance Party's
(or its Affiliate's) overall capital;

(b)an additional or increased cost; or

(c)a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

16.2Increased cost claims

16.2.1A Finance Party intending to make a claim pursuant to clause 16.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Borrower.

16.2.2Each Finance Party shall, as soon as practicable after a demand by the
Agent, provide a certificate confirming the amount of its Increased Costs.

39

--------------------------------------------------------------------------------



16.3Exceptions

16.3.1Clause 16.1 (Increased costs) does not apply to the extent any Increased
Cost is:

(a)attributable to a Tax Deduction required by law to be made by an Obligor;

(b)compensated for by clause 15.3 (Tax indemnity) (or would have been
compensated for under clause 15.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in 15.3.2 (Tax indemnity) applied);

(c)compensated for by the payment of the Mandatory Cost; or

(d)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

16.3.2In this clause 16.3, a reference to a "Tax Deduction" has the same meaning
given to the term in clause 15.1 (Definitions).

17    Other indemnities

17.1Currency indemnity

17.1.1If any sum due from an Obligor under the Finance Documents (a "Sum"), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the "First Currency") in which that Sum is payable
into another currency (the "Second Currency") for the purpose of:

(a)making or filing a claim or proof against that Obligor;

(b)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

17.1.2Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

17.2Other indemnities

The Borrower shall (or the Parent shall procure that an Obligor will), within
five Business Days of demand, indemnify each Finance Party against any cost,
loss or liability incurred by that Finance Party as a result of:

17.2.1the occurrence of any Event of Default;

17.2.2a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including any cost, loss or liability arising as a result of
clause 30 (Sharing among the Finance Parties);

17.2.3funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower (or the Parent on its behalf) in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by that Finance Party alone);

40

--------------------------------------------------------------------------------



17.2.4a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment given by a Borrower (or the Parent on its behalf);
or

17.2.5any Environmental Claim or breach of Environmental Law relating to any
member of the ZPR Group.

17.3Indemnity to the Agent

The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

17.3.1investigating any event which it reasonably believes is a Default; or

17.3.2acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised (unless
such cost, loss or liability incurred is a direct result of he Agent's gross
negligence or wilful misconduct).

18    Mitigation by the Lenders

18.1Mitigation

18.1.1Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of clause 10.1 (Illegality), clause 15 (Tax gross-up and
indemnities), clause 15.1 (Increased costs) or paragraph 3 of Schedule 4
(Mandatory Cost Formulae) including transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

18.1.2Clause 18.1.1 above does not in any way limit the obligations of any
Obligor under the Finance Documents.

18.2Limitation of liability

18.2.1The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
clause 18.1 (Mitigation).

18.2.2A Finance Party is not obliged to take any steps under clause 18.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

19    Costs and expenses

19.1Transaction expenses

The Borrower shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees, but excluding any out of pocket
expenses incurred by the Agent or the Arranger until 31 March 2005) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, execution and syndication of:

19.1.1this Agreement and any other documents referred to in this Agreement; and

19.1.2any other Finance Documents executed after the date of this Agreement.

41

--------------------------------------------------------------------------------



19.2Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to clause 31.9 (Change of currency), the Borrower shall,
within five Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.

19.3Enforcement costs

The Borrower shall, within five Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

42

--------------------------------------------------------------------------------



SECTION 7
GUARANTEE

20Guarantee (Selbstschuldnerische Bürgschaft)

20.1 Guarantee (Selbstschuldnerische Bürgschaft)

Each Guarantor irrevocably and unconditionally jointly and severally:

20.1.1guarantees (verbürgt sich im Wege einer selbstschuldnerischen Bürgschaft)
to each Finance Party punctual performance by each other Obligor of all that
Obligor's obligations under the Finance Documents;

20.1.2undertakes with each Finance Party that whenever another Obligor does not
pay any amount when due under or in connection with any Finance Document, that
Guarantor shall pay that amount as if it was the principal obligor; and

20.1.3indemnifies each Finance Party against any cost, loss or liability
suffered by that Finance Party if any obligation guaranteed (verbürgt) by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

20.2Continuing guarantee

This guarantee (Selbstschuldnerische Bürgschaft) is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.

20.3Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

20.3.1the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

20.3.2each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

20.4Waiver of defences

20.4.1The obligations of each Guarantor under this clause 20 will not be
affected by an act, omission, matter or thing which, but for this clause 20,
would reduce, release or prejudice any of its obligations under this clause 20
(whether or not known to it or any Finance Party) including:


(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the ZPR Group;

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non presentation or
non observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

43

--------------------------------------------------------------------------------



(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)any amendment or replacement of a Finance Document or any other document or
security;

(f)any amendment, replacement or release of security (waiver of rights under
Section 776 of the German Civil Code (BGB));

(g)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

(h)any insolvency or similar proceedings.



20.4.2In addition, each Guarantor hereby expressly waives:


(a)its defence pursuant to Section 770(1) German Civil Code (BGB) that any of
the Obligors' obligations secured by this guarantee may be avoided (Einrede der
Anfechtung);

(b)its defence that the respective Finance Party may satisfy or discharge any of
the relevant Obligors' obligations secured by this guarantee by the way of
set-off (waiver of the defence under Section 770(2) German Civil Code (BGB));
and

(c)to the extent possible, its defence pursuant to Section 768(1) German Civil
Code (BGB)) that relevant Obligor has a defence against any of the of the
Obligors' obligations secured by this guarantee (Einreden des Hauptschuldners).



20.5Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this clause 20 (Verzicht auf die Einrede der Vorausklage
(Section 771] German Civil Code (BGB))). This waiver applies irrespective of any
provision of a Finance Document to the contrary.

20.6Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

20.6.1refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

20.6.2hold in an interest bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this clause 20.

20.7Deferral of Guarantors' rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

44

--------------------------------------------------------------------------------



20.7.1to be indemnified by an Obligor;

20.7.2to claim any contribution from any other guarantor of any Obligor's
obligations under the Finance Documents; and/or

20.7.3to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

20.8Release of Guarantors' right of contribution

If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

20.8.1that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

20.8.2each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

20.9Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

20.10German Obligors

20.10.1To the extent a German Obligor guarantees liabilities other than its own
liabilities or liabilities of its Subsidiaries (up-stream or cross-stream
guarantees), the Security Agent agrees to release any amounts resulting from the
enforcement of this Guarantee if and only to the extent the relevant German
Obligor demonstrates, by evidence reasonable satisfactory to the Lenders, that
the application of the proceeds resulting from the enforcement of this Guarantee
would otherwise lead to a reduction of:


(a)its Net Assets (as defined below) (Reinvermögen) to an amount less than its
stated share capital (Stammkapital); or

(b)if its net assets have already fallen below the registered share capital,
causing such amount to be further reduced.



20.10.2If, at any time prior to a demand under the security, a German Obligor
demonstrates to the satisfaction of the Security Agent that payment in full of
an amount due from it under this Guarantee would lead to one of the effects
referred to in clause 20.10.1 above, then the amount due for payment at that
time hereunder by that German Obligor will be reduced to the extent necessary to
ensure compliance by that German Obligor with its obligations to preserve its
stated share capital.

45

--------------------------------------------------------------------------------



20.10.3If the Security Agent is not satisfied with the evidence given by a
German Obligor pursuant to clause 20.10.1 above and/or clause 20.10.2 above,
such German Obligor may within 15 calendar days (or such longer period as has
been agreed between that German Obligor and the Security Agent for such purpose)
from the date the Security Agent has given such German Obligor written notice to
this effect (the "Notice"), request a determination by auditors of international
standing and reputation of the amount of the available Net Assets, as defined
below (the "Auditor's Determination"). If the Security Agent and that German
Obligor do not agree on the appointment of a joint auditor within 5 Business
Days from the date the Security Agent has given the Notice the Security Agent is
entitled to appoint auditors of international standing and reputation. The
amount determined as the available Net Assets in the Auditor's Determination
shall be (except for manifest error) binding for all Parties. The costs of the
Auditor's Determination shall be borne by that German Obligor.

20.10.4No release or reduction of any of the proceeds resulting from the
enforcement of this Guarantee in accordance with 20.10.1 above or clause 20.10.2
above will prejudice the rights of the Security Agent to claim (again) under
this Guarantee in respect of any of the released or reduced amount.

20.10.5The calculation of net assets (Reinvermögen) shall include the assets
pursuant to Paragraph 266(2)(A) and (B) of the German Commercial Code (HGB) less
liabilities pursuant to Paragraph 266(3)(B) and (C) of the German Commercial
Code (HGB) (the "Net Assets") provided that for the purposes of the calculation
of the Net Assets in this clause 20.10 the following balance sheet items shall
be adjusted as follows:


(a)the amount of any increase of registered share capital after the date hereof
that has been effected contrary to the provisions of the Finance Documents shall
be deducted from the registered share capital;

(b)loans made available to the relevant German Obligor (and/or, as the case may
be, its general partner) by any members of the ZPR Group as far as such loans
are subordinated or qualify under Section 32a of the German Limited Liability
Companies Act (GmbHG) (or, as the case may be, the respective provision of the
German Commercial Code (HGB)) shall be disregarded;

(c)loans and other contractual liabilities incurred by the relevant German
Obligor (and/or, as the case may be, its general partner) in violation of the
provisions of any of the Finance Documents shall be disregarded; and

(d)any asset that is shown in the balance sheet with a book value (Buchwert)
that is significantly lower than the market value of such asset and that can be
realised, to the extent legally permitted and commercially justifiable with
regard to costs and efforts involved, shall be taken into account with its
market value.



20.10.6The limitations set out in this clause 20.10 shall not apply (i) to any
proceeds resulting from the enforcement of this Guarantee which relate to any
amounts owed under this Agreement which have been on-lent, or otherwise passed
on, to the respective German Obligor or any of its Subsidiaries and which are
still outstanding and (ii) if and for so long as the relevant German Obligor is
subject to a domination agreement (Beherrschungsvertrag) as a dominated company
(beherrschte Gesellschaft).

46

--------------------------------------------------------------------------------



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

21    Representations

21.1 General

21.1.1Each Obligor makes the representations and warranties set out in this
clause 21 to each Finance Party on the date of this Agreement.

21.1.2Each Obligor acknowledges that the Finance Parties have entered into this
Agreement in reliance on those representations and warranties.

21.2Status

21.2.1It and each of its Subsidiaries:


(a)(other than in respect of any limited partnership) is duly incorporated and
validly existing under the laws of the respective jurisdictions of their
incorporation as limited liability companies;

(b)(in case of any limited partnership only), is duly established and validly
existing as a limited partnership under the laws of the Federal Republic of
Germany; and

(c)(in the case of a German Obligor only) the place from which it is
administered and where all managerial decisions are taken (tatsächlicher
Verwaltungssitz) is located within the Federal Republic of Germany.



21.2.2It and each of its Subsidiaries has the power to own its assets.

21.2.3It and each of its Subsidiaries has all material Authorisations necessary
to carry on its business as it is being conducted.

21.3Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations subject to and limited by the
provisions of any applicable bankruptcy, insolvency, liquidation,
reorganisation, moratorium or other laws of general application from time to
time in effect relating to or affecting the creditors' rights and remedies
generally.

21.4Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

21.4.1any law or regulation applicable to it;

21.4.2its or any of its Subsidiaries' constitutional documents; or

21.4.3any agreement or instrument binding upon it or any of its Subsidiaries or
any of its or any of its Subsidiaries' assets (other than any such agreements,
instruments or assets that form part of or are related to the facilities
agreements being paid out and discharged by virtue of the Refinancing);

where, in respect of clause 21.4.1 above or clause 21.4.2 above, such
non-performance or conflict might reasonably be expected to have a Material
Adverse Effect.

47

--------------------------------------------------------------------------------



21.5Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

21.6Validity and admissibility in evidence

All Authorisations required to enable it lawfully to enter into, exercise its
rights and comply with its obligations in the Finance Documents to which it is a
party have been obtained or effected and are in full force and effect.

21.7Governing law and enforcement

The choice of German law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

21.8Deduction of Tax

It is not required under the law of its jurisdiction of incorporation or
establishment, any jurisdiction in which it carries on business or any
jurisdiction in which it is tax resident to make any deduction for or on account
of Tax from any payment it may make under any Finance Document.

21.9No filing or stamp taxes

Under the law of its jurisdiction of incorporation or establishment it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.

21.10No default

21.10.1No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.

21.10.2No other event or circumstance is outstanding which constitutes a default
(howsoever defined) under any other agreement or instrument which is binding on
it or any of its Subsidiaries or to which its (or any of its Subsidiaries')
assets are subject which might have a Material Adverse Effect.

21.11No misleading information

21.11.1Any factual information provided by any member of the ZPR Group for the
purposes of any Permitted Transaction was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.

21.11.2No information has been given or withheld that results in the information
contained in the Reorganisation Documents or the Restructuring Documents being
untrue or misleading in any material respect.

21.11.3So far as it is aware after making due and diligent enquiries, all other
written information provided by any member of the ZPR Group (including its
advisers) to a Finance Party or the Environmental & Technical Adviser was true,
complete and accurate in all material respects as at the date it was provided
and, except as may be superseded by subsequent written information provided to
such Finance Party, is not misleading in any material respect.

48

--------------------------------------------------------------------------------



21.12Financial statements

21.12.1Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

21.12.2Its Original Financial Statements fairly and truly represent its
financial condition and operations for the period to which they refer.

21.12.3Its most recent financial statements (delivered in accordance with
clause 22.1 (Financial statements) fairly and truly represent its financial
condition and operations during the relevant financial year.

21.12.4There has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the ZPR Group,
in the case of the Parent) since the delivery of the latest financial statements
in accordance with this Agreement.

21.13Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

21.14No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it or any of its Subsidiaries.

21.15Insurances

It maintains Insurance on and in relation to its business and assets with
reputable underwriters or insurance companies against such risks and to such
extent as is usual for prudent companies carrying on a business such as that
carried on by it and, so far as it is aware, no event or circumstance has
occurred, nor has there been any omission to disclose a fact, which would in
either case entitle any insurer to avoid or otherwise reduce its liability under
any policy relating to the Insurances.

21.16Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, the assets necessary to carry on its business in
all material respects as presently conducted.

21.17Environmental compliance

21.17.1It and each of its Subsidiaries has obtained all requisite Environmental
Licences required for the carrying on of its business as currently conducted and
has at all times complied with:


(a)all applicable Environmental Laws;

(b)the terms and conditions of such Environmental Licences; and

(c)all other covenants, conditions, restrictions and agreements directly or
indirectly concerned with any Environmental Contamination,

where failure to do so might reasonably be expected to have a Material Adverse
Effect.

49

--------------------------------------------------------------------------------



21.17.2There are to its knowledge no circumstances which prevent or interfere,
or which may reasonably be expected to prevent or interfere, with the compliance
in the future of it and each of its Subsidiaries with all applicable
Environmental Laws, the terms of all Environmental Licences referred to in
clause 21.17.1 above and all covenants, conditions, restrictions and agreements
referred to in such clause.

21.18Environmental Claims

No Environmental Claim which, if determined against it or any of its
Subsidiaries, might reasonably be expected to have a Material Adverse Effect has
(to the best of its knowledge and belief) been started or threatened against it
or any of its Subsidiaries.

21.19Taxation

21.19.1It and each of its Subsidiaries has duly and punctually paid and
discharged all Taxes imposed upon it or its assets or, as the case may be, upon
such Subsidiary or the assets of such Subsidiary within the time period allowed
without incurring penalties (save to the extent that (i) payment is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP and (ii) payment can be
lawfully withheld) and to the extent that any Taxes are not due and payable, the
Borrower has provided adequate reserves for the payment of those Taxes in
accordance with GAAP.

21.19.2It and each of its Subsidiaries is not materially overdue in the filing
of any Tax returns.

21.19.3No claims are being or are reasonably likely to be asserted against it or
any of its Subsidiaries with respect to Taxes which might reasonably be expected
to have a Material Adverse Effect.

21.20Indebtedness

No Obligor and no other member of the ZPR Group has any Financial Indebtedness
other than Permitted Indebtedness.

21.21No Security

Save for any Permitted Encumbrances:

21.21.1no Security exists over any of the assets of any Obligor or any other
member of the ZPR Group; and

21.21.2no arrangement or transaction as described in clause 24.14.2 (Negative
pledge) has been entered into by any Obligor or any other member of the ZPR
Group and is outstanding.

21.22Permitted Reorganisation

21.22.1Subject to the registration of the filing of the mergers of Blitz and LK
82 into D&Z Beteiligung as contemplated by the "Fifth Step" in accordance with
the Reorganisation Letter, the Permitted Reorganisation has been carried out in
accordance with (a) all applicable law, (b) the Reorganisation Letter and
(c) the other Reorganisation Documents.

21.22.2All Reorganisation Documents have been delivered to the Agent.

21.23Consents etc. relating to any Permitted Transaction

All material Authorisations which are required to be obtained under any
applicable law or regulation for the consummation of each Permitted Transaction
(including approval from shareholders, third parties and all applicable
competition and anti-trust regulations authorities) have been obtained and are
in full force and effect and all conditions of any such Authorisation have been
complied with or will be complied with in accordance with their terms.

50

--------------------------------------------------------------------------------



21.24ZPR Group structure

21.24.1Subject to the registration of the filing of the mergers of Blitz and LK
82 into D&Z Beteiligung as contemplated by the "Fifth Step" in accordance with
the Reorganisation Letter, the table in Part B of Schedule 11 (Structure)
correctly reflects the ownership structure of the ZPR Group.

21.24.2No Change of Control has occurred.

21.25Repetition

21.25.1The Repeating Representations are deemed to be made by each Obligor by
reference to the facts and circumstances then existing on:


(a)the date of each Compliance Certificate and the date of each Utilisation
Request; and

(b)in the case of an Additional Guarantor, the day on which the company becomes
(or it is proposed that the company becomes) an Additional Guarantor.



21.25.2Each Repeating Representations to be made after the date of this
Agreement shall be made or deemed to be made by reference to the facts and
circumstances existing at the date the Repeating Representations is made.

22Information undertakings

The undertakings in this clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

22.1Financial statements

The Parent and/or the Borrower shall supply to the Agent in sufficient copies
for all the Lenders:

22.1.1as soon as they become available, but in any event within 90 days of the
end of its financial years the Parent's audited consolidated financial
statements (including balance sheet, profit and loss statement, cash flow
statement and related auditors' report);

22.1.2as soon as they become available, but in any event within 90 days of the
end of its financial years the pro forma consolidated financial statements for
the ZPR Group (including balance sheet, profit and loss statement and cash flow
statement);

22.1.3as soon as they become available, but in any event within 90 days of the
end of its financial years the balance sheet, profit and loss statement, cash
flow statement and related auditors' report for the Borrower (and, on the
Agent's request, each Obligor individually) for such financial year, audited by
a recognised firm of independent auditors licensed to practise in the Federal
Republic of Germany;

22.1.4as soon as available, but no later than 45 days after the end of each
financial quarter year, the balance sheet, profit and loss statement and cash
flow statement for the Borrower for such period which will be in a form
reasonably acceptable to the Lenders;

22.1.530 days prior to the beginning of the relevant financial year, the
budgeted balance sheet, the budgeted profit and loss statement and the budgeted
cash flow statement for the next following financial year for the Borrower; and

51

--------------------------------------------------------------------------------



22.1.6any financial statements delivered in accordance with clause 22.1.1 above
and clause 22.1.4 above shall be accompanied by the production report for the
respective period, including, inter alia, actual production figures, operating
cost figures, sales and sales price figures and the budgeted figures thereof.

22.2Compliance Certificate

22.2.1The Borrower shall supply to the Agent, with each set of financial
statements delivered pursuant to clause 22.1.1 (Financial statements) and
clause 22.1.4 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with clause 23 (Financial
covenants) as at the date as at which those financial statements were drawn up.

22.2.2Each Compliance Certificate shall be signed by two directors of the
Borrower.

22.2.3In case of a dispute between the Agent and the Borrower in respect to the
data or computations set out in the Compliance Certificate the Agent may request
an independent auditor to certify such data and calculations.

22.3Requirements as to financial statements

22.3.1Each set of financial statements delivered pursuant to clause 22.1
(Financial statements) shall be certified by a director of the relevant company
as fairly representing its financial condition as at the date as at which those
financial statements were drawn up.

22.3.2Each of the Parent and the Borrower will at the request of the Agent
require and authorise its auditors to discuss with the Lenders matters
reasonably related to or arising out of the annual audit of the Parent or the
Borrower by such auditors.

22.3.3The Parent shall procure that each set of financial statements delivered
pursuant to clause 22.1 (Financial statements) is prepared using GAAP.

22.3.4The Parent shall procure that each set of financial statements of an
Obligor delivered pursuant to clause 22.1 (Financial statements) is prepared
using GAAP, accounting practices and financial reference periods consistent with
those applied in the preparation of the Original Financial Statements for that
Obligor unless, in relation to any set of financial statements, it notifies the
Agent that there has been a change in GAAP, the accounting practices, reference
periods or its auditors (or, if appropriate, the auditors of the Obligor) and
delivers to the Agent:


(a)a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which that
Obligor's Original Financial Statements were prepared; and

sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether clause 23 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and that Obligor's
Original Financial Statements,

provided that the Agent shall be entitled, in order for it to fulfil its duties
under the Finance Documents (acting reasonably) to consult with the auditors of
the relevant Obligor and the Borrower shall, at its cost, cause the auditors to
assist and support the Agent.

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

52

--------------------------------------------------------------------------------



22.4Information: miscellaneous

Each of the Parent and the Borrower shall supply to the Agent (in sufficient
copies for all the Lenders, if the Agent so requests):

22.4.1promptly, the details of any newly created Permitted Encumbrances (save
for the creation of any Security in accordance with paragraph (b) of the
definition of Permitted Encumbrances);

22.4.2promptly, upon the request of the Agent, a certified copy of any agreement
between an Obligor and any other Subsidiary of the Ultimate Parent;

22.4.3promptly, the details of any newly created Permitted Indebtedness;

22.4.4promptly upon becoming aware of it, the details of any tax field audit
(Betriebsprüfung) which is current, threatened or pending against any member of
the ZPR Group;

22.4.5promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the ZPR Group, and which might, if adversely
determined, have a Material Adverse Effect; and

22.4.6promptly, the details of any change of its constitutional documents, any
Transaction Document or any shareholders' agreement.

22.5Notification of default

22.5.1Each Obligor shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

22.5.2Promptly upon a request by the Agent, the Parent shall supply to the Agent
a certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

22.6Use of websites

22.6.1Each of the Parent and the Borrower may satisfy its obligation under this
Agreement to deliver any information in relation to those Lenders (the "Website
Lenders") who accept this method of communication by posting this information
onto an electronic website designated by the Parent and the Agent (the
"Designated Website") if:


(a)the Agent expressly agrees (after consultation with each of the Lenders) that
it will accept communication of the information by this method;

(b)both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

(c)the information is in a format previously agreed between the Borrower and the
Agent.

If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Parent and the
Borrower shall supply the Agent with at least one copy in paper form of any
information required to be provided by them.

53

--------------------------------------------------------------------------------



22.6.2The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Agent.

22.6.3The Borrower shall promptly upon becoming aware of its occurrence notify
the Agent if:


(a)the Designated Website cannot be accessed due to technical failure;

(b)the password specifications for the Designated Website change;

(c)any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(d)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

(e)the Designated Website or any information posted onto the Designated Website
is or has been infected by any electronic virus or similar software.

If the Borrower notifies the Agent under clause 22.6.3(a) above or
clause 22.6.3(e) above, all information to be provided by the Parent and/or the
Borrower under this Agreement after the date of that notice shall be supplied in
paper form.

22.6.4Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Borrower shall comply with any such request within
ten Business Days.

22.7"Know your customer" checks

22.7.1If:


(a)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

(b)any change in the status of an Obligor after the date of this Agreement; or

(c)a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of clause 22.7.1(c) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in clause 22.7.1(c) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in
clause 22.7.1(c) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

22.7.2Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

54

--------------------------------------------------------------------------------



22.7.3The Parent shall, by not less than 10 Business Days' prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of the Subsidiaries becomes an Additional
Guarantor pursuant to clause 27 (Changes to the Obligors).

22.7.4Following the giving of any notice pursuant to clause 22.7.1(c) above, if
the accession of such Additional Guarantor obliges the Agent or any Lender to
comply with "know your customer" or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Parent shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with the results of all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Guarantor.

22.8German Banking Act (Kreditwesengesetz)

Upon request of the Agent, the Borrower shall provide the Agent with all such
further information about its financial and business affairs, as well as the
financial and business affairs of any of its Subsidiaries, in each case to the
extent necessary for any Lender to comply with its duties under section 18 of
the German Banking Act (Kreditwesengesetz).

23Financial covenants

23.1 Financial definitions

23.1.1In this clause 23:

"Calculation Date" means each 31 March, 30 June, 30 September and 31 December in
each calendar year commencing with 30 June, 2005;

"Cash Flow" means, for any period, the sum of total operating cash flows
generated by the Borrower (excluding, for the avoidance of doubt, any proceeds
received from the sale or exercise of warrants or any other equity interests)
after all operating expenses (including production and capital costs, royalties,
general and administration costs, taxes and exploration and other expenses);

"Current Assets" means, on any date, the aggregate of the current assets of the
Borrower at such date (excluding any amount standing to the credit of the
Shareholder Distribution Account);

"Current Liabilities" means, on any date, the aggregate of the current
liabilities of the Borrower at such date (but excluding any such liabilities
relating to the Obligations);

"Current Ratio" means, on any date, the ratio, expressed as a percentage, of:

(a)Current Assets

to

(b)Current Liabilities.

"EBITDA" means, for any period, the consolidated earnings of the Borrower
(together with any distribution by way of dividend or similar return on capital
received by the Borrower from any person which is not a Subsidiary of the
Parent), in each case for such period:

(a)before any deduction for or on account of corporation tax or other taxes on
income or gains;

55

--------------------------------------------------------------------------------



(b)before any deduction for Interest Expense;

(c)after deducting (to the extent included) Interest Receivable;

(d)excluding extraordinary items;

(e)after deducting (to the extent otherwise included) any gain over book value
arising in favour of an Obligor on the disposal of any business or asset (not
being any disposals made in the ordinary course of business) during such period
and any gain arising on any revaluation of any business or asset during such
period;

(f)after adding back (to the extent otherwise deducted) any loss against book
value incurred by an Obligor on the disposal of any business or asset (not being
any disposals made in the ordinary course of business) during such period and
any loss on any revaluation of any business or assets during such period;

(g)after adding back depreciation of fixed assets and amortisation of goodwill
or intangible assets during that period, to the extent deducted.

"Interest Cover Ratio" means, for any period on any Calculation Date, the ratio,
expressed as a percentage, of:

(a)EBITDA for such period,

to

(b)Interest Expense for such period;

"Interest Expense" means, for any period, the amount in EUR which will be
necessary in order to pay in full all interest, premium and similar amounts
(howsoever characterised and including (a) the interest element of finance
leases, (b) interest on and repayment and prepayment of Subordinated Debt,
(c) discount and acceptance fees payable (or deducted), (d) fees payable in
connection with the issue or maintenance of any bond or bank guarantee,
guarantee or other insurance against Financial Indebtedness and issued by a
third party on behalf of the Obligors, (e) repayment and prepayment premiums
payable or incurred in repaying or prepaying any Financial Indebtedness, and
(f) commitment, utilisation and non-utilisation fees payable or incurred in
respect of Financial Indebtedness) accruing in respect of, this agreement and
all other Financial Indebtedness of the Obligors which have become due and
payable during such period;

"Interest Receivable" means, for any period, the amount of interest (which for
this purpose shall include all payments of the type described in the definition
of Interest Expense) accrued due to the Obligors during such period whether or
not paid;

"Leverage Ratio" means the ratio of Net Debt to EBITDA;

"Net Debt" means, on any date, the excess of:

the sum of:

the principal amount of Utilisations outstanding on such date;

the principal amount of other Financial Indebtedness (except current payables to
suppliers) of the Obligors outstanding on such date;

less

56

--------------------------------------------------------------------------------



Unencumbered Cash at such date. For the avoidance of doubt, Subordinated Debt is
not accounted for Net Debt;

"Obligations" means, with respect to each Obligor, all obligations of such
Obligor with respect to the repayment or performance of all obligations
(monetary or otherwise) of such Obligor arising under or in connection with the
Finance Documents and each other loan document and where the term "Obligations"
is used without reference to a particular Obligor, such term means the
Obligations of all Obligors.

"Unencumbered Cash" means, at any date, the principal amount of freely available
cash balances maintained by the Borrower in bank accounts maintained with
financial institutions located in approved locations on such date (and, for the
avoidance of doubt, a cash balance shall not be freely available if it is
subject to any lien in favour of any third party (excluding, however, any such
lien arising by way of set-off rights under mandatory principles of applicable
law).

23.2Leverage Ratio

The Borrower shall ensure (and the Parent will procure) that the Leverage Ratio
in respect of any twelve months period on any Calculation Date shall not exceed
3.00:1.

23.3Interest Cover Ratio

The Borrower shall ensure (and the Parent will procure) that the Interest Cover
Ratio in respect of each six months period on any Calculation Date shall equal
or exceed 1.40:1.

23.4Current Ratio

The Borrower shall ensure (and the Parent will procure) that the Current Ratio
on any Calculation Date shall equal or exceed 110 per cent.

23.5Calculations

All calculations made for the purposes of the covenants set out in clause 23.2
(Leverage ratio) and clause 23.4 (Current Ratio) shall be made for the Borrower.

24General undertakings

The undertakings in this clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

24.1Authorisations

Each Obligor shall (and the Parent shall ensure that each other member of the
ZPR Group will) promptly:

24.1.1obtain, comply with and do all that is necessary to maintain in full force
and effect; and

24.1.2supply certified copies to the Agent of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.

57

--------------------------------------------------------------------------------



24.2Compliance with laws

Each Obligor shall (and the Parent shall ensure that each other member of the
ZPR Group will) comply in all respects with all laws to which it may be subject,
if failure so to comply would materially impair its ability to perform its
obligations under the Finance Documents.

24.3Insurance

24.3.1The Borrower shall (and the Parent shall ensure that each other member of
the ZPR Group will) at all times effect and maintain insurance on and in
relation to its business and assets with reputable underwriters or insurance
companies against such risks and to such extent as is usual for prudent
companies carrying on a business such as that carried on by it or such other
member of the ZPR Group.

24.3.2The Borrower shall (and the Parent shall ensure that each other member of
the ZPR Group will) pay all premiums and do all other things necessary to keep
on foot the insurances required to be effected and maintained by it pursuant to
clause 24.3.1 above.

24.4Transactions with third parties

Each Obligor shall (and the Parent shall ensure that each other member of the
ZPR Group will) conclude any transaction with a third party, irrespective of
whether or not it is a Subsidiary of the Ultimate Parent, only on terms no less
beneficial to it than those obtainable on an arm's length basis. It will further
waive any Financial Indebtedness owed by any person to it only for valuable
market consideration.

24.5Syndication

The Borrower shall provide at its own cost assistance to the Original Lender in
the syndication of the Facility, including by taking all reasonable steps to
make management available for the purpose of making presentations to, or
meeting, potential lending institutions and comply with all reasonable requests
for information from potential syndicate members.

24.6Information Memorandum

Each of the Parent and the Borrower shall use reasonable best endeavours to
assist the Arranger in the preparation of the Information Memorandum and ensure
that, save as otherwise disclosed in the Information Memorandum, the factual
information contained in the Information Memorandum is true and accurate and
complete in all material respects on the date thereof (or, if different, as of
the date when it is stated) and that the Borrower and the Obligors do not omit
to make any disclosure which would make the Information Memorandum misleading in
any material respect, and in the case of any financial projections or
expressions of opinion contained in the Information Memorandum, procure that
such projections and expressions are prepared or made in good faith and on the
basis of assumptions believed by the Parent or any of its Subsidiaries to be
reasonable and ensure that, if in the opinion of the Arranger it is necessary
for the purpose of syndication, the Information Memorandum is updated
immediately prior to syndication.

24.7Pari passu ranking

Each Obligor shall (and the Parent shall ensure that each other member of the
ZPR Group will) ensure that its payment obligations under the Finance Documents
will rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

24.8Environmental compliance

24.8.1Each Obligor shall (and the Parent shall ensure that each other member of
the ZPR Group will) obtain and maintain all requisite Environmental Licences and
comply with:

58

--------------------------------------------------------------------------------



(a)all applicable Environmental Laws;

(b)the terms and conditions of all Environmental Licences applicable to it; and

(c)all other covenants, conditions, restrictions and agreements directly or
indirectly concerned with any Environmental Contamination,

and take all reasonable steps in anticipation of known or expected future
changes to or obligations under the same, in each case where failure to do so
might reasonably be expected to have a Material Adverse Effect.

24.8.2Each Obligor shall (and the Parent shall ensure that each other member of
the ZPR Group will) take all action necessary to prevent the sites from being
affected by Environmental Contaminations. In particularly, the Obligor shall
(and the Parent shall ensure that each other member of the ZPR Group will) carry
out investigation measures for purposes of risk assessment, clean-up measures,
protective containment measures or measures to eliminate, reduce or otherwise
remedy an immediate danger to life or health, provided, however, that such
measures (i) have to be performed pursuant to a final or immediate ordinance by
any authorities, court judgment, or an agreement with an authority relating to
clean-up measures or (ii) are necessary to eliminate, reduce or otherwise remedy
an immediate danger to life or health.

24.9Environmental Claims

The Borrower shall inform the Agent in writing as soon as reasonably practicable
upon its becoming aware of:

24.9.1any Environmental Claim which has been commenced or threatened against any
member of the ZPR Group; or

24.9.2any facts or circumstances which will or are reasonably likely to result
in any Environmental Claim being commenced or threatened against any member of
the ZPR Group,

where the claim might, if determined against that member of the ZPR Group,
reasonably be expected to have a Material Adverse Effect.

24.10Taxation

24.10.1Each Obligor shall (and the Parent shall ensure that each other member of
the ZPR Group will) duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties
(save to the extent that (i) payment is being contested in good faith,
(ii) adequate reserves are being maintained for those Taxes and (iii) payment
can be lawfully withheld).

24.10.2No Obligor shall (and the Parent shall ensure that no other member of the
ZPR Group will) be materially overdue in the filing of any Tax returns.

24.10.3Each Obligor shall (and the Parent shall ensure that each other member of
the ZPR Group will) do all such things as are necessary to ensure that no claims
are or are reasonably likely to be asserted against any member of the ZPR Group
with respect to Taxes which might reasonably be expected to have a Material
Adverse Effect.

24.11Permitted Reorganisation

Each of the Parent and the Borrower will procure that all acts and things
(including the execution of powers of attorney, assignments or other
instruments) as are reasonably required to give effect to the purposes of
Permitted Reorganisation are, or will promptly be, done (and do nothing to
jeopardise the same).

59

--------------------------------------------------------------------------------



24.12Refinancing

Each of the Parent and the Borrower will procure that all acts and things
(including the execution of powers of attorney, assignments or other
instruments, but excluding the injection of funds from the Ultimate Parent) as
are reasonably required to give effect to the purposes of Refinancing are, or
will promptly be, done (and do nothing to jeopardise the same).

24.13Capitalisation

Each Obligor shall (and the Parent shall ensure that each other member of the
ZPR Group will) ensure that, at all times after the date of this Agreement or,
if later, the date it becomes a Party, it and each of its Subsidiaries have
sufficient equity to be and remain in compliance with all thin capitalisation
rules applicable to it and them.

24.14Negative pledge

24.14.1No Obligor shall (and the Parent shall ensure that no other member of the
ZPR Group will) create or permit to subsist any Security over all or any of its
assets or create any restriction or prohibition on encumbrances over all or any
of its assets.

24.14.2No Obligor shall (and the Parent shall ensure that no other member of the
ZPR Group will):


(a)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the ZPR Group;

(b)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

(c)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

(d)enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

24.14.3Clause 24.14.1 above and clause 24.14.2 above do not apply to any
Permitted Encumbrances.

24.15Disposals

24.15.1Except as permitted under clause 24.15.2, no Obligor shall (and the
Parent shall ensure that no other member of the ZPR Group will), enter into a
single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of any asset, including any material investment (Beteiligungen) or divisions
(Betriebsteile).

24.15.2Clause 24.15.1 above does not apply to any sale, lease, transfer or other
disposal:


(a)made in the ordinary course of business of the disposing entity;

(b)of assets in exchange for other assets comparable or superior as to type,
value and quality;

(c)of assets that are worn out, obsolete or redundant;

60

--------------------------------------------------------------------------------



(d)which is a Permitted Transaction;

(e)which is the ZPR Merger, effected and implemented in accordance with
clause 24.19 (ZPR Merger);

(f)to which the Majority Lenders have given their prior written consent; or

(g)where the higher of the market value or consideration receivable (when
aggregated with the higher of the market value or consideration receivable for
any other sale, lease, transfer or other disposal, other than any permitted
under clause 24.15.2(a), clause 24.15.2(b) and clause 24.15.2(c) above) does not
exceed EUR 1,000,000 (or its equivalent in another currency or currencies) in
any financial year.



24.16Financial Indebtedness

No Obligor shall incur, create or permit to subsist or have outstanding any
Financial Indebtedness or enter into any agreement or arrangement whereby it is
entitled to incur, create or permit to subsist any Financial Indebtedness other
than, in each case, Permitted Indebtedness.

24.17Treasury Transactions

24.17.1No Obligor shall (and the Parent will procure that no members of the ZPR
Group will) enter into any Treasury Transaction, other than the hedging
transactions contemplated by the Hedging Strategy and documented by the Hedging
Agreements.

24.17.2The Borrower shall ensure that all hedging arrangements contemplated by
the Hedging Strategy are implemented in accordance with the terms of the Hedging
Strategy and that such arrangements are not terminated, varied or cancelled
without the prior consent of the Agent (acting on the instructions of the
Majority Lenders), save (in the case of arrangements documented by the Hedging
Agreements) as permitted by the Security Pooling Agreement.

24.18Merger; agreement on profit

No Obligor shall (and the Parent shall ensure that no other member of the ZPR
Group will) enter into:

24.18.1any amalgamation, demerger, merger, consolidation or corporate
reconstruction or any transaction with the commercial effect of the foreging; or

24.18.2any profit and loss transfer agreement (Ergebnisabführungsvertrag), any
partnership agreements (stille Beteiligungen), any other intercompany agreement
(Unternehmensvertrag) or any similar arrangement having as a consequence that a
third party shares in the profits of any member of the ZPR Group or exercises
control over any member of the ZPR Group,

in each case other than:

(a)a Permitted Transaction;

(b)the ZPR Merger, effected in accordance with clause 24.19 (ZPR Merger); or

(c)with the prior written consent of the Majority Lenders.

61

--------------------------------------------------------------------------------





24.19ZPR Merger

24.19.1The Parent will procure that, no less than 20 Business Days prior to the
contemplated implementation of the ZPR Merger it shall:


(a)first obtain the written approval of the Agent (acting on instructions of the
Majority Lenders) of the terms of the transaction comprising the same having
provided the Agent with such evidence that the Agent deems relevant and
appropriate (including due diligence reports and legal and tax opinions) in each
case satisfactory in form and substance to the Agent and, if applicable,
addressed to and/or capable of being relied upon by, it and the other Finance
Parties; and

(b)in any event that the relevant transactions occur in accordance with (x) all
applicable law and (y) the ZPR Merger Documents.



24.19.2ZPRG will do all acts and things requested by the Agent in order to
ensure that the Transaction Security granted by ZPRG, ZPR Beteligung and ZPR KG
in any Finance Document survive, and are not adversely affected by, the ZPR
Merger including, if requested by the Agent, procuring that ZPRG and the Parent
enter into such further Finance Documents as the Agent shall require for such
purposes. Further, ZPRG will, upon the Agent's request, procure the prompt
delivery to the Agent of a legal opinion in respect of all such Finance
Documents (including as to the continued enforceability of the surviving
Transaction Security) and the legality, validity and effectiveness of the ZPR
Merger, confirming that the ZPR Merger has been effected in accordance with all
applicable law.

24.19.3The Parent will deliver to the Agent on the date of execution thereof
execution copies of all ZPR Merger Documents having previously given the Agent
an opportunity to comment on drafts of such documents.

24.19.4The Parent will procure that no member of the ZPR Group party to ZPR
Merger Documents will (i) waive (in whole or in part) any condition precedent
under the such documents or (ii) determine or declare or accept that any such
condition precedent is satisfied where it is not actually satisfied or
(iii) declare any such agreement is unconditional if any such condition
precedent is not fulfilled.

24.20Major investment

No Obligor shall (and the Parent will procure that no members of the ZPR Group
will) without the prior written consent of the Agent acquire any assets
(separately or in a series of related acquisitions):

24.20.1the aggregate value of which exceeds EUR 10,000,000; and

24.20.2that the funding of which is fully or partially provided for by the
proceeds of a Loan.

24.21Joint Ventures

24.21.1Except as permitted under clause 24.21.2 below, no Obligor shall (and the
Parent shall ensure that no member of the ZPR Group will):


(a)enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

(b)transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

62

--------------------------------------------------------------------------------







24.21.2Clause 24.21.1 above does not apply to any acquisition (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is a Permitted
Transaction.

24.22Change of business

24.22.1No Obligor shall (and the Parent shall ensure that no other member of the
ZPR Group will) make any substantial change to the general nature of its
business from that carried on at the date of this Agreement.

24.22.2The Parent shall procure that no substantial change is made to the
general nature of the business of the ZPR Group from that carried on at the date
of this Agreement.

24.23Share capital

No Obligor shall (and the Parent shall ensure that no other member of the ZPR
Group will) without the prior consent of the Majority Lenders:

24.23.1redeem, purchase, return or make any repayment in respect of any of its
share capital or make any capital distribution or enter into any agreement to do
so; or

24.23.2issue any shares or grant any person any right (whether conditional or
unconditional) to call for the issue or allotment of any shares in the capital
of such Obligor (including an option or a right of pre-emption or conversion) or
enter into any agreement to do any of the foregoing,

in each case, other than in accordance with the terms hereof and the terms of
the Shareholders' Undertaking Agreement.

24.24Dividends and withdrawals

No Obligor shall pay dividends and any other returns to any of its investors
(including in relation to any debt instruments) other than in accordance with
the terms hereof and the terms of the Shareholders' Undertaking Agreement.

24.25Subordinated Liabilities

No Obligor shall (and the Parent shall procure that no other member of the ZPR
Group will):

24.25.1pay interest on any Subordinated Liabilities; and/or

24.25.2prepay, repay, redeem, purchase or otherwise acquire any Subordinated
Liabilities prior to the Termination Date;

in each case, other than in accordance with the terms hereof and the terms of
the Shareholders' Undertaking Agreement.

24.26No other obligations

No Obligor shall (and the Parent shall procure that no other member of the ZPR
Group will), without the prior consent of the Majority Lenders, incur any
material obligations that are not contemplated by or permissible under any
Finance Document or which the relevant member of the ZPR Group does not assume
in the ordinary course of business.

63

--------------------------------------------------------------------------------



24.27Conditions precedent to other documentation

The Parent will procure that no member of the ZPR Group party to such documents
will (i) waive (in whole or in part) any condition precedent under the
Shareholder Loan Agreements, the Fiscal Unity Documents or the Reorganisation
Documents or (ii) determine or declare or accept that any such condition
precedent is satisfied where it is not actually satisfied or (iii) declare any
such agreement is unconditional if any such condition precedent is not
fulfilled.

24.28Limitations of undertakings

Notwithstanding the foregoing provisions of this clause 24 (General
undertakings) (but without prejudice to any of the obligations thereunder of any
Obligor not incorporated in Germany), the undertakings set out in clause 24.15
(Disposals), clause 24.18 (Merger; agreement on profit), clause 24.21 (Joint
Ventures), clause 24.22 (Change of business), clause 24.23 (Share capital),
clause 24.24 (Dividends and withdrawals) and clause 24.25 (Subordinated Debt)
(the "Relevant Undertakings") are not and shall not be given by any German
Obligor. However:

24.28.1each German Obligor shall give to the Agent not less than twenty
(20) Business Days' prior written notice if it or any of its Subsidiaries
proposes to take or permit any action or circumstance which, if all the Relevant
Undertakings had been given by that German Obligor on the date of this Agreement
and had thereafter remained in force, would constitute a breach of any of the
Relevant Undertakings;

24.28.2the Agent shall be entitled, within ten (10) Business Days of receipt of
notice under clause 24.28.1 above, to request that the relevant German Obligor
supplies to the Agent, in sufficient copies for the Lenders, such further
relevant information as the Agent (acting reasonably) may consider necessary for
the purposes of this clause 24.28 and such German Obligor shall supply such
further information promptly and in any event within ten (10) Business Days of
the request therefor, subject to any relevant confidentiality obligations
(provided that the relevant Obligor has used all reasonable endeavours to
procure a release from any such confidentiality obligations);

24.28.3if any Lender considers that the relevant action or circumstance (taken
alone or together with other actions or circumstances, whether or not permitted
hereunder) may have a Material Adverse Effect or materially and adversely
affects its interests as a Lender under the Finance Documents, it may so notify
the Agent in writing;

24.28.4if, by not later than the date ten (10) Business Days after receipt by
the Agent of notice pursuant to clause 24.28.1 above (or, if later and
additional information has been requested pursuant to clause 24.28.2 above, by
not later than the date ten (10) Business Days after receipt by the Agent of
such additional information if received within the prescribed time or the date
ten (10) Business Days after the request therefor if not), the Agent has
received notices pursuant to clause 24.28.3 above from Lenders which constitute
the Majority Lenders, the Agent shall promptly notify the Borrower and the
Lenders; and

24.28.5if the Agent gives notice to the Borrower pursuant to clause 24.28.4
above or the relevant action is undertaken or circumstance is permitted before
the date two (2) Business Days after the latest time for the receipt by the
Agent of notices pursuant to clause 24.28.4 above, the undertaking of the
relevant action or permitting of the relevant circumstances shall immediately
constitute an Event of Default provided that, for the avoidance of doubt, no
failure of any German Obligor to perform or comply with an obligation under a
Relevant Undertaking shall of itself constitute an Event of Default.

25Events of Default

Each of the events or circumstances set out in clause 25 is an Event of Default.

64

--------------------------------------------------------------------------------



25.1Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

25.1.1its failure to pay is caused by administrative or technical error; and

25.1.2payment is made within 10 Business Days of its due date.

25.2Financial covenants

Any requirement of clause 23 (Financial covenants) is not satisfied.

25.3Other obligations

25.3.1An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in clause 25.1 (Non-payment) and clause 25.2
(Financial covenants)).

25.3.2A German Obligor does not comply with a Relevant Undertaking after the
Agent has confirmed, within the periods set out in clause 24.28 (Limitation of
undertakings), that it considers the relevant action or step to have material
adverse consequences for the Lenders' risk or security position.

25.3.3An Obligor does not comply with any provision of any Security Document.

25.3.4No Event of Default under clause 25.3.1 above and clause 25.3.3 above will
occur if:


(a)the Agent considers that the relevant non-compliance is capable of remedy;
and

(b)the relevant non-compliance is remedied within 20 Business Days of the
earlier of (i) the Agent giving notice to the Borrower and (ii) the date on
which the Borrower became aware or ought reasonably to have become aware of such
non-compliance.



25.4Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

25.5Cross default

25.5.1Any Financial Indebtedness of any Obligor is not paid when due nor within
any originally applicable grace period.

25.5.2Any Financial Indebtedness of any Obligor is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

25.5.3Any commitment for any Financial Indebtedness of any Obligor is cancelled
or suspended by a creditor of any Obligor as a result of an event of default
(however described).

25.5.4Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

25.5.5No Event of Default will occur under this clause 25.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within clause 25.5.1 above to clause 25.5.4 above is less than EUR
1,000,000 (or its equivalent in any other currency or currencies) at any one
time.

65

--------------------------------------------------------------------------------



25.6Insolvency

If:

25.6.1any German Obligor or other member of the ZPR Group that is incorporated
or established or has a place of business in the Federal Republic of Germany:


(a)is unable to pay its debts as they fall due (Zahlungsunfähigkeit);

(b)commences negotiations with any one or more of its creditors with a view to
the general readjustment or rescheduling of its indebtedness or, for any of the
reasons set out in sections 17 to 19 of the German Insolvency Act (InsO);

(c)files for insolvency (Antrag auf Eröffnung eines Insolvenzverfahrens) or the
board of directors or management of any such German Obligor or member of the ZPR
Group is required by law to file for insolvency; or

(d)the competent court takes any of the actions set out in section 21 of the
German Insolvency Act (InsO) or the competent court institutes insolvency
proceedings against any such German Obligor or member of the ZPR Group
(Eröffnung des Insolvenzverfahrens); or



25.6.2any non-German Obligor or other member of the ZPR Group:


(a)is declared bankrupt or enters into a preliminary or definitive moratorium
pursuant to the applicable bankruptcy laws;

(b)becomes, or admits to being, unable generally to pay its debts as they fall
due; or

(c)otherwise becomes insolvent or stops or suspends making payments (whether of
principal or interest) with respect to all or any class of its debts or
announces an intention to do so or a moratorium is declared in respect of any of
its Indebtedness.



25.7Insolvency and similar proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

25.7.1the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the ZPR Group other than
(i) a solvent liquidation or reorganisation of any member of the ZPR Group which
is not an Obligor (ii) in the case of such action by a creditor, the Parent or
the Borrower can demonstrate, by providing opinion of a reputable lawyer to that
effect, to the reasonable satisfaction of the Agent, such action is frivolous,
vexatious or an abuse of the process of the court or relates to a claim for
which a good defence exists which is being vigorously defended or (iii) any step
or procedure contemplated by the Permitted Reorganisation;

25.7.2a composition, assignment or arrangement with any creditor of any member
of the ZPR Group;

25.7.3the appointment of a liquidator (other than in respect of a solvent
liquidation of a member of the ZPR Group which is not an Obligor), receiver,
administrator, administrative receiver, compulsory manager or other similar
officer in respect of any member of the ZPR Group or any of its assets
(including the directors of any member of the ZPR Group requesting a person to
appoint any such officer in relation to it or any of its assets); or

66

--------------------------------------------------------------------------------



25.7.4enforcement of any Security over any assets of any member of the ZPR
Group,

or any analogous procedure or step is taken in any jurisdiction.

25.8Execution or distress

Any execution (Zwangsvollstreckung) or distress (Beschlagnahme) (or any event
which under the laws under of any other jurisdiction that has a similar effect)
is levied against, or an encumbrancer takes possession of the whole, or any
material part, of the assets of any Obligor is not discharged within 30 days.

25.9Shareholders' Undertaking Agreement

25.9.1The Ultimate Parent fails to comply with the provisions of, or does not
perform its obligations under, the Shareholders' Undertaking Agreement.

25.9.2A representation or warranty given by the Ultimate Parent in the
Shareholders' Undertaking Agreement is incorrect in any material respect and, if
the non-compliance or circumstances giving rise to such misrepresentation are
capable of remedy, it is not remedied within 30 days of the earlier of the Agent
giving notice to the Ultimate Parent or the Ultimate Parent becoming aware of
the non-compliance or misrepresentation.

25.10Cessation of business

Any member of the ZPR Group or the Ultimate Parent suspends or ceases to carry
on (or threatens to suspend or cease to carry on) all or a material part of its
business except as a result of a disposal which is a Permitted Transaction.

25.11Audit qualification

25.11.1The Borrower's auditors qualify the Borrower's audited annual financial
statements.

25.11.2The auditors of the ZPR Group qualify the audited annual consolidated
financial statements of the Parent.

25.12Expropriation

The authority or ability of any member of the ZPR Group to conduct its business
is limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the ZPR Group or any of its material assets.

25.13Repudiation and rescission of agreements

25.13.1An Obligor (or any other relevant party) rescinds or purports to rescind
or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.

25.13.2Any party to the Transaction Documents (other than a Finance Party)
rescinds or purports to rescind or repudiates or purports to repudiate any of
those agreements or instruments in whole or in part where to do so has or is, in
the reasonable opinion of the Majority Lenders, likely to have a Material
Adverse Effect.

67

--------------------------------------------------------------------------------



25.14Litigation

Any litigation, alternative dispute resolution, arbitration, administrative,
governmental, regulatory or other investigations, proceedings or disputes are
commenced or threatened in relation to the Transaction Documents or the
transactions contemplated in the Transaction Documents or against any member of
the ZPR Group or its assets which has or is reasonably likely to have a Material
Adverse Effect.

25.15Ownership of the Obligors

25.15.1An Obligor (other than the Parent) is not or ceases to be a Subsidiary of
the Parent.

25.15.2A Change of Control occurs.

25.16Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Transaction Documents.

25.17Environmental matters

25.17.1Any Environmental Contamination is discovered on any site owned, leased,
occupied or used by any member of the ZPR Group which might reasonably be
expected to have a Material Adverse Effect.

25.17.2Any member of the ZPR Group fails to comply with any Environmental Law or
any Environmental Licence or an Environmental Claim is made against any member
of the ZPR Group and as a result a Material Adverse Effect occurs or is
reasonably likely to occur.

25.17.3As a result of any Environmental Law any of the claims and rights of any
Finance Party in respect of any Finance Document becomes subordinated to an
extent considered material by the Majority Lenders to an Environmental Claim.

25.17.4Any Finance Party becomes subject to any actual or potential liability or
obligation in relation to any site owned, occupied or used by any member of the
ZPR Group.

25.18Material adverse change

Any situation or event occurs or series of events occur (including a change to
any regulation) which, in the reasonable opinion of the Majority Lenders, has
materially impaired or which would reasonably likely be expected to materially
impair (as compared with the situation which would have prevailed but for such
event, occurrence or condition):

25.18.1the business, operation, property and financial condition of the Borrower
and/or the other Obligors and as a result, the ability of the Borrower to
perform any of its obligations under the Finance Documents; or

25.18.2the validity or enforceability of the Finance Documents.

25.19Acceleration


At any time after the occurrence of (i) an Event of Default set out in
clause 25.1 (Non-payment), clause 25.2 (Financial covenants), clause 25.6
(Insolvency), clause 25.7 (Insolvency proceedings), clause 25.8 (Execution or
distress) in relation to the Borrower and clause 25.16 (Unlawfulness) or
(ii) any other Event of Default and at any time thereafter while such Event of
Default is continuing and either the Agent, or as the case may be, the Majority
Lenders has or have determined in its or their reasonable opinion taking into
account the enforcement value of any guarantee and Security, that due to said
Event of Default the ability of any Obligor to perform any of its obligations
under the Finance Documents has been materially impaired and/or the Agent or the
Majority Lenders have given consideration to the reasonable concerns of the
relevant Obligor and to avoid such notice, the Agent may, and will if so
directed by the Majority Lenders, by written notice to the Borrower do all or
any of the following in addition and without prejudice to any other rights or
remedies which it or any other Finance Party may have under this Agreement or
any of the other Finance Documents:

68

--------------------------------------------------------------------------------



25.19.1cancel the Total Commitments whereupon they shall immediately be
cancelled;

25.19.2declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

25.19.3declare that all or part of the Utilisations be payable on demand,
whereupon they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders;

25.19.4require the Borrower to:


(a)procure that the liabilities of each of the Lenders and the Issuing Bank
under or in connection with each Bank Guarantee are promptly reduced to zero; or

(b)provide Cash Collateral for each Bank Guarantee in an amount specified by the
Agent and in the currency of that Bank Guarantee,

whereupon the Borrower will do so; and/or

(c)exercise all or any of its rights, remedies, powers or discretions under any
of the Finance Documents.



25.20Demand basis

If all or part of the Loans and/or the Bank Guarantees have become due and
payable on demand pursuant to clause 25.19 (Acceleration), the Agent, if so
instructed by the Majority Lenders, shall by notice to the Borrower call for
repayment and discharge of all or such part of the Loans and/or the Bank
Guarantees on such date as may be specified in such notice whereupon all or such
part of the Loans and/or the Bank Guarantees shall become due and payable
and/or, as appropriate, due for discharge on the date so specified together with
all interest, ancillary and other fees and commitment commission accrued and all
other sums payable under the Finance Documents.

69

--------------------------------------------------------------------------------



SECTION 9
CHANGES TO PARTIES

26    Changes to the Lenders

26.1 Assignments and transfers by the Lenders

26.1.1Subject to this clause 26, a Lender (the "Existing Lender") may transfer
any of its rights and obligations by way of assignment and assumption
(Vertragsübernahme) under any Finance Document to another bank or financial
institution or to a trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the "New Lender").

26.1.2Subject to clause 26.2 (Conditions of assignment and transfer), each Party
hereby give their consent in advance to any assignment and transfer as referred
to in clause 26.1.1 above. Receipt of an Assignment and Assumption Certificate
by the Agent shall constitute notice of the assignment and transfer and each
Party irrevocably authorises (bevollmächtigt) and instructs the Agent to receive
each such notice on its behalf and irrevocably agrees that each such notice to
be given to such party may be given to the Agent of such party.

26.1.3For the purposes of this clause 26.1 each Finance Party, which is
incorporated or established under the laws of the Federal Republic of Germany,
and each German Obligor hereby releases the Agent from the restrictions of
section 181 of the German Civil Code (BGB).

26.2Conditions of assignment or assumption

26.2.1The consultation with the Borrower is required for an assignment or
transfer by an Existing Lender, unless the assignment or transfer is to another
Lender or an Affiliate of a Lender.

26.2.2The consent of the Issuing Bank (which shall not be unreasonably withheld)
is required for any assignment or transfer by an Existing Lender.

26.2.3An assignment will only be effective on:


(a)receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Existing Lender; and

(b)performance by the Agent of all "know your customer" or other checks relating
to any person that it is required to carry out in relation to such assignment to
a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.



26.2.4A transfer will only be effective if the procedure set out in clause 26.5
(Procedure for transfer) is complied with.

26.2.5If:


(a)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

(b)as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under clause 15 (Tax gross-up
and indemnities) or clause 16 (Increased costs),

70

--------------------------------------------------------------------------------





then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

26.3Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of EUR 2,000.

26.4Limitation of responsibility of Existing Lenders

26.4.1Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(a)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

(b)the financial condition of any Obligor;

(c)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(d)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

26.4.2Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:


(a)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(b)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.



26.4.3Nothing in any Finance Document obliges an Existing Lender to:


(a)accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this clause 26; or

(b)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.



26.5Procedure for transfer

26.5.1Subject to the conditions set out in clause 26.2 (Conditions of assignment
or transfer) a transfer is effected in accordance with clause 26.5.3 below when
the Agent executes an otherwise duly completed Assignment and Assumption
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to clause 26.5.2 below, as soon as reasonably practicable after
receipt by it of a duly completed Assignment and Assumption Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment and
Assumption Certificate.

71

--------------------------------------------------------------------------------



26.5.2Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises (bevollmächtigt) the Agent to execute and thereby ratify on its
behalf any duly completed Assignment and Assumption Certificate.

26.5.3The Agent shall only be obliged to execute an Assignment and Assumption
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.

26.5.4On the Transfer Date:


(a)to the extent that in the Assignment and Assumption Certificate the Existing
Lender seeks to transfer its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

(b)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the
New Lender have assumed and/or acquired the same in place of that Obligor and
the Existing Lender;

(c)the Agent, the Arranger, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

(d)the New Lender shall become a Party as a "Lender".



26.5.5For the purposes of this clause 26.5 each Party which is incorporated or
established under the laws of the Federal Republic of Germany hereby releases
the Agent from the restrictions of section 181 of the German Civil Code (BGB).

26.6Copy of Assignment and Assumption Certificate to the Borrower

The Agent shall, as soon as reasonably practicable after it has executed an
Assignment and Assumption Certificate, send to the Borrower a copy of that
Assignment and Assumption Certificate.

26.7Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:

26.7.1to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

26.7.2with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

26.7.3to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,

72

--------------------------------------------------------------------------------



any information about any Obligor, the ZPR Group and the Transaction Documents
as that Lender shall consider appropriate.

27Changes to the Obligors

27.1 Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

27.2Additional Guarantors

27.2.1Subject to compliance with the provisions of clause 22.7.3 ("Know your
customer" checks) and clause 22.7.4 ("Know your customer" checks), the Parent
may request that any of its Subsidiaries become an Additional Guarantor. That
Subsidiary shall become an Additional Guarantor if:


(a)the Parent delivers to the Agent a duly completed and executed Accession
Letter; and

(b)the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.



27.2.2The Agent shall notify the Parent, the Lenders and the Issuing Bank
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part II of
Schedule 2 (Conditions precedent).

27.3Repetition of representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

27.4Resignation of a Guarantor

27.4.1The Parent may request that a Guarantor (other than the Parent, the
Original Borrower and ZPRG) ceases to be a Guarantor by delivering to the Agent
a Resignation Letter.

27.4.2The Agent shall accept a Resignation Letter and notify the Parent, the
Lenders and the Issuing Bank of its acceptance if:


(a)no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Parent has confirmed this is the case); and

(b)all the Lenders and the Issuing Bank have consented to the Parent's request.

73

--------------------------------------------------------------------------------





SECTION 10
THE FINANCE PARTIES

28    Role of the Agent, the Arranger, the Issuing Bank and others

28.1 Appointment of the Agent

28.1.1Each of the Arranger, the Lenders and the Issuing Bank appoints the Agent
to act as its agent under and in connection with the Finance Documents.

28.1.2Each of the Arranger, the Lenders and the Issuing Bank authorises the
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

28.1.3The Agent shall be released from the restrictions of section 181 of the
German Civil Code (BGB) and may grant substitute powers of attorney and release
any sub-agent from such restrictions and revoke such substitute powers of
attorney. Upon request by the Agent, each Finance Party shall grant a special
power of attorney to the Agent to enter into any Finance Document on its behalf.

28.2Duties of the Agent

28.2.1The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

28.2.2Except where a Finance Document specifically provides otherwise, the Agent
is not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

28.2.3If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

28.2.4If the Agent is aware of the non payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arranger or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.

28.2.5The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

28.3Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

28.4No fiduciary duties

28.4.1Nothing in this Agreement constitutes the Agent, the Arranger and/or the
Issuing Bank as a trustee or fiduciary of any other person. The relationship
between the Agent and each of its appointors is that of agent and principal
only.

28.4.2None of the Agent, the Arranger or the Issuing Bank shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

74

--------------------------------------------------------------------------------



28.4.3Except where and to the extent expressly stated in a Finance Document, the
Agent need not hold in trust any moneys paid to it for a party to a Finance
Document or be liable to account for interest on those monies.

28.5Business with the ZPR Group

Any Finance Party may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the ZPR Group.

28.6Rights and discretions

28.6.1The Agent and the Issuing Bank may rely on:


(a)any representation, notice or document believed by it to be genuine, correct
and appropriately authorised; and

(b)any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.



28.6.2The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:


(a)no Default has occurred (unless it has actual knowledge of a Default arising
under clause 25.1 (Non payment));

(b)any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

(c)any notice or request made by the Parent (other than a Utilisation Request)
is made on behalf of and with the consent and knowledge of all the Obligors.



28.6.3The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

28.6.4The Agent may act in relation to the Finance Documents through its
personnel and agents.

28.6.5The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

28.6.6Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent, the Arranger or the Issuing Bank is obliged to do
or omit to do anything if it would or might in its reasonable opinion constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

28.7Majority Lenders' instructions

28.7.1Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.

28.7.2Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties other than the Security Agent.

75

--------------------------------------------------------------------------------



28.7.3The Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

28.7.4In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

28.7.5The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This clause 28.7.5 shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Security Documents or enforcement of Transaction
Security or the Security Documents.

28.8Responsibility for documentation

None of the Agent, the Arranger or the Issuing Bank:

28.8.1is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, the
Issuing Bank, an Obligor or any other person given in or in connection with any
Transaction Document, the Information Memorandum or the Environmental &
Technical Report or the transactions contemplated by the Transaction Documents;
or

28.8.2is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document, any Transaction Security or any
other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Transaction Document.

28.9Exclusion of liability

28.9.1Without limiting clause 28.9.2 below, none of the Agent, the Arranger or
the Issuing Bank will be liable for any action taken by it under or in
connection with any Transaction Document, unless directly caused by its gross
negligence or wilful misconduct.

28.9.2No Party (other than the Agent, the Arranger or the Issuing Bank (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, the Arranger or the Issuing Bank, in respect of any claim it might
have against the Agent, the Arranger or the Issuing Bank or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Transaction Document and any officer, employee or agent of the Agent, the
Arranger or the Issuing Bank may rely on this clause 28.9.2 (Vertrag zugunster
Dritter).

28.9.3The Agent will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

28.9.4Nothing in this Agreement shall oblige the Agent or the Arranger to carry
out any "know your customer" or other checks in relation to any person on behalf
of any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

28.10Lenders' indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within five
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).

76

--------------------------------------------------------------------------------



28.11Resignation of the Agent

28.11.1The Agent may resign and appoint one of its Affiliates as successor by
giving notice to the Lenders and the Borrower.

28.11.2Alternatively the Agent may resign by giving notice to the Lenders and
the Borrower, in which case the Majority Lenders (after consultation with the
Borrower) may appoint a successor Agent.

28.11.3If the Majority Lenders have not appointed a successor Agent in
accordance with clause 28.11.2 above within thirty (30) days after notice of
resignation was given, the Agent (after consultation with the Borrower) may
appoint a successor Agent.

28.11.4The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

28.11.5The Agent's resignation notice shall only take effect upon the
appointment of a successor and receipt by the retiring Agent of written
confirmation from the successor (in form and substance to the retiring Agent)
that the successor Agent agrees to be bound by the provisions of the Finance
Documents and all related agreements to which the Agent is party in its capacity
as agent.

28.11.6Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 28.11. Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

28.11.7After consultation with the Borrower, the Majority Lenders may, by notice
to the Agent, require it to resign in accordance with clause 28.11.2 above. In
this event, the Agent shall resign in accordance with clause 28.11.2 above.

28.12Confidentiality

28.12.1In acting as agent for the Finance Parties, the Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

28.12.2If information is received by another division or department of the
Agent, it may be treated as confidential to that division or department and the
Agent shall not be deemed to have notice of it.

28.12.3Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent and the Arranger are obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

28.13Relationship with the Lenders

28.13.1The Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five (5) Business Days prior notice from that Lender to the contrary
in accordance with the terms of this Agreement.

28.13.2Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost Formulae).

77

--------------------------------------------------------------------------------



28.13.3Each Lender shall supply the Agent with any information that the Security
Agent may reasonably specify (through the Agent) as being necessary or desirable
to enable the Security Agent to perform its functions as Security Agent. Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent.

28.14Credit appraisal by the Lenders and the Issuing Bank

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Lender and
the Issuing Bank confirms to the Agent, the Arranger or the Issuing Bank that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Transaction Document including:

28.14.1the financial condition, status and nature of each member of the ZPR
Group;

28.14.2the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document, any Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document;

28.14.3whether that Finance Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document or the transactions contemplated by any
Transaction Document, any Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document;

28.14.4the adequacy, accuracy and/or completeness of the Information Memorandum,
the Environmental & Technical Report and any other information provided by the
Agent any Party or by any other person under or in connection with any
Transaction Document, the transactions contemplated by the Transaction Documents
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document; and

28.14.5the right or title of any person in or to, or the value or sufficiency of
any part of the assets that are subject to the Transaction Security, the
priority of any of the Transaction Security or the existence of any Security
affecting the assets that are subject to Transaction Security.

28.15Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

28.16Agent's management time

Any amount payable to the Agent under clause 17.3.1 (Indemnity to the Agent)
(provided that it is evidenced that a Default pursuant to clause 25.1
(Non-payment) has occurred) and clause 19.3 (Costs and expenses) shall, if the
Agent so requires, include the cost of utilising the Agent's management time or
other resources and will be calculated on the basis of such reasonable daily or
hourly rates as the Agent may notify to the Borrower and the Lenders, and is in
addition to any fee paid or payable to the Agent under clause 14 (Fees).

28.17Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

78

--------------------------------------------------------------------------------



28.18Security Agent as creditor — parallel debt

28.18.1Each of the Parties agrees, and each of the Obligors acknowledges by way
of an abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) (the
"Acknowledgement"), that each and every obligation of any such Obligor (and any
of its successors pursuant to this Agreement) under this Agreement and the other
Finance Documents shall also be owing in full to the Security Agent (and each of
the latter's successors under this Agreement), and that accordingly the Security
Agent will have its own independent right to demand performance by such Obligor
of those obligations. The Security Agent undertakes towards the relevant Obligor
that in case of any discharge of any such obligation owing to one of the
Security Agent or a Finance Party, it will, to the same extent, not make a claim
against that Obligor under the Acknowledgement at any time, provided that any
such claims can be made against an Obligor if such discharge is made by virtue
of any set off, counterclaim or similar defence invoked by that Obligor
vis-à-vis the Security Agent.

28.18.2Without limiting or affecting the Security Agent's rights against any
Obligor (whether under this clause 28.18 or under any other provision of the
Finance Documents), the Security Agent agrees with each other Finance Party (on
a several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights under the Acknowledgement with a Finance Party
except with the consent of the relevant Finance Party. However, for the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Security Agent's right to act in the protection or preservation of rights under
or to enforce any Security Document as contemplated by this Agreement, the
relevant Security Document or any other Finance Document (or to do any act
reasonably incidental to the foregoing).

29Conduct of business by the Finance Parties

No provision of this Agreement will:

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.



30Sharing among the Finance Parties

30.1 Payments to Finance Parties

If any amount owing by an Obligor under the Finance Documents to a Finance Party
(the "Recovering Finance Party") is discharged by payment, set-off or any other
manner other than through the Agent in accordance with clause 31 (Payment
mechanics) (a "Recovery"), then:

30.1.1the Recovering Finance Party shall, within 3 Business Days, notify details
of the Recovery to the Agent;

30.1.2the Agent shall determine whether the Recovery is in excess of the amount
which the Recovering Finance Party would have received had the Recovery been
received by the Agent and distributed in accordance with clause 31 (Payment
mechanics), without taking account of any Tax which would be imposed on the
Agent in relation to the Recovery; and

79

--------------------------------------------------------------------------------



30.1.3subject to clause 30.5 (Exceptions), the Recovering Finance Party shall,
within 3 Business Days of demand by the Agent, pay to the Agent an amount (the
"Redistribution") equal to the excess.

30.2Redistribution of payments

The Agent shall treat the Redistribution as if it were a payment by the Obligor
concerned under clause 31 (Payment mechanics) and shall pay the Redistribution
to the Finance Parties (other than the Recovering Finance Party) in accordance
with clause 31.5 (Partial payments).

30.3Recovering Finance Party's rights

After payment of the full Redistribution, the Recovering Finance Party will be
subrogated to the portion of the claims paid under clause 30.2 (Redistribution
of payments) by each Finance Party (other than the Recovering Finance Party)
assigning (abtreten) to the Recovering Finance Party that part of its own
corresponding claim hereunder which is allocable to its portion of the
Redistribution, and subsequently to such assignments being effected that Obligor
will owe the Recovering Finance Party a debt which is equal to the
Redistribution, immediately payable and of the type originally discharged.

30.4Reversal of redistribution

If under clause 30.2 (Redistribution of payments):

30.4.1a Recovering Finance Party must subsequently return a Recovery, or an
amount measured by reference to a Recovery, to an Obligor; and

30.4.2the Recovering Finance Party has paid a Redistribution in relation to that
Recovery,

each Finance Party shall, within 3 Business Days of demand by the Recovering
Finance Party through the Agent, reimburse the Recovering Finance Party all or
the appropriate portion of the Redistribution paid to that Finance Party.
Thereupon the subrogation in clause 30.2 (Redistribution of payments) will
operate in reverse to the extent of the reimbursement (including the reversals
of the assignments contemplated therein).

30.5Exceptions

30.5.1This clause 30 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this clause, have a valid
and enforceable claim against the relevant Obligor.

30.5.2A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:


(a)it notified that other Finance Party of the legal or arbitration proceedings;
and

(b)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

80

--------------------------------------------------------------------------------





SECTION 11
ADMINISTRATION

31    Payment mechanics

31.1 Payments to the Agent

31.1.1On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

31.1.2Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to EURO, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

31.2Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 31.3 (Distributions to an Obligor) and clause 31.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days'
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to EURO, in the principal financial centre of a
Participating Member State or London).

31.3Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with clause 32
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

31.4Clawback

31.4.1Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

31.4.2If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

31.5Partial payments

31.5.1If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:


(a)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent under the Finance Documents;

81

--------------------------------------------------------------------------------



(b)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

(c)thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(d)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.



31.5.2The Agent shall, if so directed by the Majority Lenders, vary the order
set out in clause 31.5.1(b) above to clause 31.5.1(d) above.

31.5.3Clause 31.5.1 above and clause 31.5.2 above will override any
appropriation made by an Obligor.

31.6No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

31.7Business Days

31.7.1Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

31.7.2During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

31.8Currency of account

31.8.1Subject to clause 31.8.2 below to clause 31.8.5 below, the Base Currency
is the currency of account and payment for any sum due from an Obligor under any
Finance Document.

31.8.2A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

31.8.3Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

31.8.4Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

31.8.5Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

31.9Change of currency

31.9.1Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:


(a)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Borrower); and

(b)any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

82

--------------------------------------------------------------------------------







31.9.2If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

32    Set-off

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

33    Notices

33.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

33.2Addresses


The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

33.2.1in the case of an Original Obligor, that identified with its name below;

33.2.2in the case of each Lender or any other Obligor, that notified in writing
to the Agent on or prior to the date on which it becomes a Party; and

33.2.3in the case of the Agent, that identified with its name below, or any
substitute address or fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days' notice.

33.3Delivery

33.3.1Unless otherwise specifically provided, any communication or document made
or delivered by one person to another under or in connection with the Finance
Documents will only be effective:

(a)if by way of fax, when received in legible form; or

(b)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under clause 33.2 (Addresses), if addressed to that department
or officer.

83

--------------------------------------------------------------------------------



33.3.2Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

33.3.3All notices from or to an Obligor shall be sent through the Agent.

33.3.4Any communication or document made or delivered to the Parent in
accordance with this clause will be deemed to have been made or delivered to
each of the Obligors.

33.4Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 33.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

33.5Electronic communication

33.5.1Unless otherwise specifically provided, any communication to be made
between the Agent and a Lender under or in connection with the Finance Documents
may be made by electronic mail or other electronic means, if the Agent and the
relevant Lender:

(a)agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

(b)notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

(c)notify each other of any change to their address or any other such
information supplied by them.

33.5.2Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.

33.6English language

33.6.1Any notice given under or in connection with any Finance Document must be
in English.

33.6.2All other documents provided under or in connection with any Finance
Document must be:

(a)in English; or

(b)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

34    Calculations and certificates

34.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

84

--------------------------------------------------------------------------------



34.2Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

34.3Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

35    Partial invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

36    Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

37    Amendments and waivers

37.1 Written form

Changes to and amendments of this Agreement including this clause 37.1 must be
made in writing.

37.2Required consents

37.2.1Subject to clause 37.3 (Exceptions), any term of the Finance Documents may
be amended or waived only with the consent of the Majority Lenders and the
Obligors' Agent and any such amendment or waiver will be binding on all Parties.

37.2.2The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this clause 37.

37.3Exceptions

37.3.1An amendment or waiver that has the effect of changing or which relates
to:

(a)the definition of "Majority Lenders" in clause 1.1 (Definitions);

(b)an extension to the date of payment of any amount under the Finance
Documents;

(c)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(d)an increase in or an extension of any Commitment;

85

--------------------------------------------------------------------------------



(e)a change to the Borrower or Guarantors other than in accordance with
clause 27 (Changes to the Obligors);

(f)any provision which expressly requires the consent of all the Lenders; or

(g)clause 2.2 (Finance Parties' rights and obligations), clause 26 (Changes to
the Lenders) or this clause 37;

shall not be made without the prior consent of all the Lenders.

37.3.2An amendment or waiver which relates to the rights or obligations of the
Agent, the Arranger or the Issuing Bank may not be effected without the consent
of the Agent, the Arranger or the Issuing Bank.

37.3.3Notwithstanding clause 37.3.1 above and clause 37.3.2 above, the Agent may
make technical amendments to the Finance Documents arising out of manifest
errors on the face of the Finance Documents, where such amendments would not
prejudice or otherwise be adverse to the interests of any Finance Party without
any reference or consent of the Finance Parties.

37.3.4For the purposes of this clause 37.3 each Party, which is incorporated or
established under the laws of the Federal Republic of Germany, hereby releases
the Agent from the restrictions of section 181 of the German Civil Code (BGB).

38    Counterparts

Each Finance Document may be executed in any number of counterparts (including
by facsimile or other electronic transmission, provided that the original
version of any such execution by way of facsimile or other electronic
transmission is promptly delivered to the Agent), and this has the same effect
as if the signatures on the counterparts were on a single copy of the Finance
Document.

39    Statute of limitations (Verjährung)

Any claim for payment arising under this Agreement shall become time barred
(verjährt) five years after its coming into existence.

40    Money laundering

The Borrower confirms to each Finance Party that each Utilisation made or to be
made available to it under this Agreement will be solely for its own account and
that, accordingly, the Borrower qualifies as economic beneficiary
(wirtschaftlich Berechtiger) (within the meaning of section 8 of the German
Money Laundering Act (Gesetz über das Aufspüren von Gewinnen aus schweren
Straftaten (Geldwäschegesetz)).

86

--------------------------------------------------------------------------------




SECTION 12
GOVERNING LAW AND ENFORCEMENT


41    Governing law

This Agreement is governed by and construed in accordance with the laws of the
Federal Republic of Germany.

42    Jurisdiction

42.1The courts of Munich, Federal Republic of Germany, have exclusive
jurisdiction to settle any dispute arising out of, or in connection with, any
Finance Document (including a dispute regarding the existence, validity or
termination of any Finance Document) (a "Dispute").

42.2The Parties agree that the courts of Munich, Federal Republic of Germany,
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will dispute to the contrary.

42.3This clause 42.3 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

        This Agreement has been entered into on the date stated at the beginning
of this Agreement.

87

--------------------------------------------------------------------------------




Schedule 1
The Original Parties

Part I
The Original Obligors


Name of Original Borrower


--------------------------------------------------------------------------------

  Registration details


--------------------------------------------------------------------------------

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH & CO. KG   Court of Gera, HRA 1607

Name of Original Guarantors


--------------------------------------------------------------------------------

  Registration details


--------------------------------------------------------------------------------

D&Z HOLDING GMBH   Court of Dresden, (formerly known as Dresden Papier
Holding GmbH)   HRB 10484
D&Z BETEILIGUNGS GMBH
(formerly known as Dresden Papier GmbH)
 
Court of Dresden,
HRB 17804
ZPR GESCHÄFTSFÜHRUNGS GMBH
(formerly known as LK Einundachtzigste Vermögensverwaltungs GmbH)
 
Court of Gera, HRB 9855 ZPR BETEILIGUNGS GMBH   Court of Gera, HRB 9027 ZPR
LOGISTIK GMBH   Court of Gera, HRB 7851

88

--------------------------------------------------------------------------------




Part II
The Original Lenders


Name of Original Lender


--------------------------------------------------------------------------------

  Commitment


--------------------------------------------------------------------------------

BAYERISCHE HYPO – UND VEREINSBANK AG   EURO 40,000,000

89

--------------------------------------------------------------------------------






Schedule 2
Conditions precedent



Part I
Conditions precedent to initial Utilisation


1      Original Obligors

1.1A copy of the constitutional documents of each Original Obligor in the form
required by the Agent, including in relation to a German Obligor, an up-to-date
officially certified commercial register extract (beglaubigter
Handelsregisterauszug) and the articles of association (Satzung). 1.2A copy of a
resolution of the shareholders of each Original Obligor: 1.2.1approving the
terms of, and the transactions contemplated by, the Finance Documents to which
it is a party and resolving that it execute the Finance Documents to which it is
a party; 1.2.2authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and 1.2.3authorising a specified
person or persons, on its behalf, to sign and/or despatch all documents and
notices (including, if relevant, any Utilisation Request) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

2      Finance Documents

2.1Each of the following documents duly executed by all the parties thereto:
2.1.1this Agreement; 2.1.2each Existing Bank Guarantee; 2.1.3each Fee Letter;
2.1.4the Hedging Strategy Letter; 2.1.5each Security Document; 2.1.6the Security
Pooling Agreement; 2.1.7the Shareholders' Undertaking Agreement; 2.1.8any other
document agreed to be a "Finance Document" by both the Agent and the Borrower;
and 2.2evidence that the Borrower has been released from any obligation owed to
the Issuing Bank under any documentation entered into between the Issuing Bank
and the Borrower (other than a Finance Document) in connection with the Existing
Bank Guarantees.

3      Transaction Documents

Each of the following documents duly executed by all the parties thereto (and
unless an original and if required by the Agent) certified to be a true copy by
a director of the Borrower:

90

--------------------------------------------------------------------------------



3.1the Reorganisation Tax Opinion (in original); 3.2the Reorganisation Letter
(in original); 3.3each Shareholder Loan Agreement; 3.4the Management Fee
Agreement; 3.5each Domination Agreement; and 3.6the Trust Agreement.

4      Accounts

4.1Delivery of the Original Financial Statements of each Original Obligor.
4.2Delivery of the annual management accounts in respect of each Original
Obligor for the period ending on 31 December 2004.

5      Environmental and technical

Delivery of the Environmental & Technical Report.

6      Refinancing

6.1Evidence that all payments required to facilitate the Refinancing, other than
any amounts payable in accordance with a Utilisation of the Facility, have been
received. 6.2Evidence that the Existing Indebtedness (other than Permitted
Indebtedness) has been discharged in full. 6.3Evidence that the Existing
Security (other than Permitted Encumbrances) has been discharged in full.
6.4Delivery of a copy of each Refinancing Document. 6.5Any other evidence as may
be required by the Agent that the Refinancing has been implemented.

7      Legal opinions

Legal opinions addressed to the Finance Parties:

7.1from Cleary, Gottlieb, Steen & Hamilton in respect of German law as to:
7.1.1the legality and effectiveness of the Permitted Reorganisation, (containing
a description of the various steps of the Permitted Reorganisation, confirming
that each step has been duly taken and implemented); and 7.1.2the structure of
the ZPR Group following the complete implementation of the Permitted
Reorganisation being reflected in the table in part B of Schedule 11
(Structure); 7.2from Luther Menold in respect of the Original Obligors, as to:

91

--------------------------------------------------------------------------------



7.2.1the due capacity of (including the power to enter into, perform and take
all necessary action to authorise its entry into and performance of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents) and the due execution by each Original Obligor in relation to
each Finance Document to which it is a party; and 7.2.2its due incorporation or
(as the case may be) establishment, its valid existence, its ability to assume
rights and liabilities, sue and be sued in its own name and the power to own its
assets and carry on its business as it is being conducted; 7.3from Sangra Moller
in respect of the Ultimate Parent: 7.3.1its due incorporation, its valid
existence, its ability to assume rights and liabilities and be sued in its own
name and the power to own its assets and carry on its business as it is being
conducted; 7.3.2the due capacity of (including the power to enter into, perform
and take all necessary action to authorise its entry into and performance of,
the Shareholder Loan Agreement to which it is a party and the Shareholders'
Undertaking Agreement and the transactions contemplated by those Transaction
Documents) and the due execution by the Ultimate Parent in relation to each of
the Shareholder Loan Agreement to which it is a party and the Shareholders'
Undertaking Agreement; 7.3.3the choice of the laws of the Federal Republic of
Germany to govern the Shareholder Loan Agreement to which it is a party and the
Shareholders' Undertaking Agreement being upheld by the relevant state and
federal courts; and 7.3.4recognition and acceptance of final and conclusive
judgment against it from any court in the Federal Republic of Germany by the
relevant state and federal courts without re-trial or examination of the merits
of the case; and 7.4from the Lender's legal advisers.

8      Other documents and evidence

8.1A copy of any other Authorisation or other document, opinion or assurance
which the Agent reasonably considers to be necessary or desirable (if it has
notified the Borrower accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document. 8.2Evidence that the fees,
costs and expenses then due from the Borrower pursuant to clause 14 (Fees) and
clause 19 (Costs and expenses) have been paid or will be paid by the first
Utilisation Date. 8.3A solvency certificate given by the directors of each
Original Obligor. 8.4A certificate from the Obligors' Agent, signed by two of
its directors: 8.4.1evidencing that there has been no material adverse change in
the financial condition of the ZPR Group since 31 December 2004; and
8.4.2confirming compliance with all representations and warranties to be given
by the Borrower; 8.5Provision by each Original Obligor of all information
necessary to comply with any money laundering regulations.

92

--------------------------------------------------------------------------------




Part II
Conditions precedent required to be delivered by an Additional Guarantor


1An Accession Letter, duly executed by the Additional Guarantor and the Parent.

2A copy of the constitutional documents of the Additional Guarantor in the form
required by the Agent, including in relation to a German Obligor, an up-to-date
officially certified commercial register extract (beglaubigter
Handelsregisterauszug) and the articles of association (Satzung).

3A copy of a resolution of the shareholders of the Additional Guarantor:

(a)approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

(b)authorising a specified person or persons to execute the Accession Letter on
its behalf; and

(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

4A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

5A certificate of an authorised signatory of the Additional Guarantor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

6A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.

7If available, the latest audited financial statements of the Additional
Guarantor.

8A legal opinion of Norton Rose, legal advisers to the Arranger and the Agent in
Germany.

9If the Additional Guarantor is incorporated in a jurisdiction other than the
Federal Republic of Germany, a legal opinion of the legal advisers to the
Arranger and the Agent in the jurisdiction in which the Additional Guarantor is
incorporated.

10If the proposed Additional Guarantor is incorporated in a jurisdiction other
than the Federal Republic of Germany, evidence that a process agent, if not an
Obligor, has accepted its appointment in relation to the proposed Additional
Guarantor.

93

--------------------------------------------------------------------------------




Schedule 3
Utilisation Request


From:
To:
Dated:
  [Borrower]
[Agent]


Dear Sirs

Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG — EURO 40,000,000
Multicurrency Revolving Credit Facility Agreement dated
[                        ] (the "Agreement")

1We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2We wish to borrow a Loan on the following terms:


    Proposed Utilisation Date:   [    ] (or, if that is not a Business Day, the
next Business Day)     Currency of Loan:   [    ]     Amount:   [    ] or, if
less, the Available Facility     Interest Period:   [    ]

3We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4The proceeds of this Loan should be credited to [account].

5This Utilisation Request is irrevocable.


Yours faithfully


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

authorised signatory for
[name of Borrower]   authorised signatory for
[name of Borrower]

94

--------------------------------------------------------------------------------




Schedule 4
Mandatory Cost Formulae


1The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

2On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the "Additional Cost
Rate") for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost is the rate calculated by the Agent as a weighted average of the
Lenders' Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

3The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender's participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

4The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:


  E × 0.01      

--------------------------------------------------------------------------------

  per cent. per annum.   300    

Where E is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Agent as being the average of the most recent
rates of charge supplied by the Reference Lender to the Agent pursuant to
paragraph 6 below and expressed in euros per euro 1,000,000.

5For the purposes of this Schedule:

(a)"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)"Fees Rules" means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c)"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6If requested by the Agent, each Reference Lender shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Lender as being the average of the Fee Tariffs applicable to that
Reference Lender for that financial year) and expressed in euros per
euro 1,000,000 of the Tariff Base of that Reference Bank.

95

--------------------------------------------------------------------------------



7Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

(a)the jurisdiction of its Facility Office; and

(b)any other information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

8The rates of charge of each Reference Lender for the purpose of E above shall
be determined by the Agent based upon the information supplied to it pursuant to
paragraphs 6 and 7 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender's obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.

9The Agent shall have no liability to any person if such determination results
in an Additional Cost Rate which over or under compensates any Lender and shall
be entitled to assume that the information provided by any Lender or Reference
Lender pursuant to paragraphs 3, 6 and 7 above is true and correct in all
respects.

10The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference
Lender pursuant to paragraphs 3, 6 and 7 above.

11Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

12The Agent may from time to time, after consultation with the Borrowers and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time by the Bank of England, the
Financial Services Authority or the European Central Bank (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

96

--------------------------------------------------------------------------------




Schedule 5
Form of Assignment and Assumption Certificate


To:   Bayerische Hypo- und Vereinsbank AG as Agent From:   [The Existing Lender]
(the "Existing Lender") and [The New Lender] (the "New Lender") Dated:    

Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG — EURO 40,000,000
Multicurrency Revolving Credit Facility Agreement dated
[                        ] (the "Agreement")

1We refer to the Agreement. This is an Assignment and Assumption Certificate.
Terms defined in the Agreement have the same meaning in this Assignment and
Assumption Certificate unless given a different meaning in this Assignment and
Assumption Certificate.

2We refer to clause 26.5 (Procedure for transfer):

(a)the Existing Lender assigns to the New Lender all the rights of the Existing
Lender under the Finance Documents (including the Security Pooling Agreement and
the Shareholders Undertaking Agreement) which correspond to that portion of the
Existing Lender's Commitments under the Agreement specified in the Schedule;

(b)the New Lender assumes all the obligations of the Existing Lender which
correspond to the rights assigned under paragraph (a) above;

(c)the Existing Lender is released from those obligations; and

(d)on the Transfer Date, the New Lender shall become a Party as a Lender.

3[The consent of the Issuing Bank required pursuant to clause 26.2.2 (Conditions
of assignment and assumption) has been obtained.]

4The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of clause 33.2 (Addresses) are set out in the
Schedule.

5The proposed Transfer Date is [    ].

6The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in clause 26.4.3 (Limitation of responsibility of Existing
Lenders).

7The New Lender confirms (i) that it becomes a party to the Security Pooling
Agreement and the Shareholders Undertaking Agreement by virtue of the assignment
and assumption hereunder and (ii) that it is bound by, and entitled to all
benefits arising from, the provisions of such agreements as if it had been an
original party to such agreements.

8This Assignment and Assumption Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment and Assumption
Certificate.

9This Assignment and Assumption Certificate is governed by German law.

97

--------------------------------------------------------------------------------




THE SCHEDULE

Commitment/rights and obligations to be transferred


[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

    [Existing Lender]   [New Lender]     By:   By:

This Assignment and Assumption Certificate is accepted by the Agent and the
Transfer Date is confirmed as [            ].

[Agent]

By:

98

--------------------------------------------------------------------------------





Schedule 6
Form of Accession Letter

To:   Bayerische Hypo- und Vereinsbank AG as Agent
From:
 
[Subsidiary] and [Parent]
Dated:
 
 
Dear Sirs
 
 

Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG — EURO 40,000,000
Multicurrency Revolving
Credit Facility Agreement dated [                        ] (the "Agreement")

1   We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.
2
 
[Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to clause 27.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].
3
 
[Subsidiary's] administrative details are as follows:
 
 
Address:
 
 
Fax No:
 
 
Attention:
4
 
This Accession Letter is governed by German law.
 
 
[Parent]                                                            [Subsidiary]

99

--------------------------------------------------------------------------------



Schedule 7
Form of Resignation Letter

To:   Bayerische Hypo- und Vereinsbank AG as Agent
From:
 
[resigning Obligor] and [Parent]
Dated:
 
 
Dear Sirs
 
 

Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG — EURO 40,000,000
Multicurrency Revolving
Credit Facility Agreement dated [                        ] (the "Agreement")

1   We refer to the Agreement. This is a Resignation Letter. Terms defined in
the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.
2
 
Pursuant to clause 27.4 (Resignation of a Guarantor), we request that [resigning
Guarantor] be released from its obligations as a Guarantor under the Agreement.
3
 
We confirm that:
 
 
(a)    no Default is continuing or would result from the acceptance of this
request; and
 
 
(b)    [                        ] *
4
 
This Resignation Letter is governed by German law.
 
 
[Parent]                                      [Subsidiary]
 
 
By:                                               By:

--------------------------------------------------------------------------------


*Insert any other conditions required by the Facility Agreement.

100

--------------------------------------------------------------------------------



Schedule 8
Form of Compliance Certificate

To:   Bayerische Hypo- und Vereinsbank AG as Agent
From:
 
[Parent]
Dated:
 
 

Dear Sirs

Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG — EURO 40,000,000
Multicurrency Revolving
Credit Facility Agreement dated [                        ] (the "Agreement")

1.   We refer to the Agreement. This is a Compliance Certificate. Terms defined
in the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.
2.
 
We confirm that each financial covenant referred to in clause 23 (Financial
covenants) is as set out in the table below:


Financial covenant


--------------------------------------------------------------------------------

  Actual ratio

--------------------------------------------------------------------------------

Leverage ratio   [    ] Interest Cover Ratio   [    ] Current Ratio   [    ]


3.
 
We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Compliance Certificate.
4.
 
[We confirm that no Default is continuing.] *


Signed:
 
 
 
     

--------------------------------------------------------------------------------

Director
of
[Borrower]  

--------------------------------------------------------------------------------

Director
of
[Borrower]

in its capacity as Borrower and, in respect of paragraph 3 above, in its
capacity as Obligors' Agent

--------------------------------------------------------------------------------


*If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

101

--------------------------------------------------------------------------------




Schedule 9
Existing Security
Part A
Existing Security to be discharged


Name of Obligor


--------------------------------------------------------------------------------

  Name of security recipient

--------------------------------------------------------------------------------

  Security

--------------------------------------------------------------------------------

ZPR KG   HVB in its capacity as Security Agent on behalf of the Finance Parties
under the DM 508,000,000 facilities agreement listed in Schedule 10 (Existing
Indebtedness)   Security assignment regarding claims under project and delivery
contracts dated 28 July 1998 as amended on 13.12.2000
ZPR KG
 
As above
 
Security assignment in respect of insurance claims dated 28 July 1998 as amended
on 13.12.2000, insurance certificate (Sicherungsschein) of FM Insurance
Company Ltd. dated 13 July 2004
ZPR KG
 
As above
 
Transfer of title by way of security no. 1 regarding motor vehicles dated
28 July 1998 as amended on 13.12.2000
ZPR KG
 
As above
 
Storage transfer of title by way of security no. 1 in respect of machinery /
equipment dated 28 July 1998 as amended on 13.12.2000
ZPR KG
 
As above
 
Storage transfer of title by way of security no. 2 RHB (Roh-, Hilfs- und
Betriebsstoffe) dated 28 July 1998 as amended on 13.12.2000
ZPR KG
 
As above
 
Agreements on the creation of land charges amounting to DM 15,000,000 and
DM 548,000,000 including assumption of of personal liability (numbers 0565/1998
and 0566/1998 of roll of deeds of the notary Dr. Hans Frieder Krauß in Hof)
dated 5 March 1998, land charge insurance certificate
(Zubehör-Hypothekensicherungsschein) of FM Insurance Company Ltd. dated
13 July 2004 and a security purpose agreement dated 28 July 1998
D&Z Beteiligung (under its former name Spezialpapierfabrik Blankenstein GmbH)
 
As above
 
Agreement on the pledge on the general partner's interest in ZPR KG dated
12 September 2001/26 October 2001
D&Z Beteiligung (under its former name Spezialpapierfabrik Blankenstein GmbH)
 
As above
 
Agreement on the pledge on the limited partner's interest in ZPR KG dated
28 July 1998 as amended on 13 December 2000
D&Z Beteiligung (under its former name Spezialpapierfabrik)
 
As above
 
Pledge agreement in respect of the equity account (Eigenkapitalkonto)
no. 85903861 with HVB Dresden dated 28 July 1998
Blankenstein GmbH
 
 
 
Dresden dated 28 July 1998
 
 
 
 
 

102

--------------------------------------------------------------------------------




Parent (under its former ZPR Zellstoff- und Papierfabrik Rosenthal Holding GmbH)
 
As above
 
Agreement on the pledge of its shares in D&Z Beteiligung (number 2731 C/2001 of
the notary Dr. Heinz Korte in Munich) dated 5 November
D&Z Beteiligung (under its former name Spezialpapierfabrik Blankenstein GmbH)
 
As above
 
Agreement on the pledge of its shares in ZPR Beteiligung as well as offer to
assign the relevant share (number 2730 C/2001 of the notary Dr. Heinz Korte in
Munich) dated 5 November 2001
D&Z Beteiligung (under its former name Dresden Papier GmbH)
 
As above
 
Agreement on the pledge of the share in ZPRG (number 2150/2004 of roll of deeds
of the notary Dr. Hans-Frieder Krauß in Hof/Saale) dated 12 July 2004
D&Z Beteiligung (under its former name Dresden Papier GmbH)
 
As above
 
Agreement on the offer to assign shares in ZPRG (number 2151/2004 of roll of
deeds of the notary Dr. Hans-Frieder Krauß in Hof/Saale) dated 12 July 2004
ZPR KG
 
As above
 
Pledge agreement in respect of the proceeds accounts (Erlössammelkonten)
no. 5927129 and 5927145, the related account no. 876035898 as well as the
depository account no. 5927129 each with HVB Dresden dated 13 December 2000
ZPR KG
 
As above
 
Pledge agreement in respect of the time deposit (investment account in
connection with the proceeds account) no. 550220 with HVB Luxembourg S.A. dated
13 December 2000
ZPR KG
 
As above
 
Pledge agreement in respect of the debt service reserve account
(Schuldendienstdeckungskonto) no. 5927374, the time deposit no. 85903810 and the
securities deposit no. 5927374 each with HVB Dresden dated 13 December 2000
ZPR KG
 
As above
 
Pledge agreement in respect of the time deposit (investment account in
connection with the debt service reserve account no. 558056 with HVB
Luxembourg S.A.) dated 13 December 2000
ZPR KG
 
As above
 
Pledge agreement in respect of the investment reserve account
(Investitionsrücklagenkonto) no. 5927382 with HVB Dresden dated 28 July 1998 as
amended on 13.12.2000
Ultimate Parent
 
As above
 
Shareholders undertaking agreement dated 6 July 1998, as amended by amendment
agreement No. 2 dated 26 October 2001
D&Z Beteiligung (under its former name Spezialpapierfabrik Blankenstein GmbH)
 
 
 
 
ZPR Beteiligung
 
 
 
 
 
 
 
 
 


103

--------------------------------------------------------------------------------




ZPR KG
 
As above
 
Pledge agreement in respect of claims under hedging agreements dated
28 July 1998
ZPR KG
 
As above
 
Pledge agreement in respect of hedging agreements dated 13 December 2000

104

--------------------------------------------------------------------------------






Part B

Permitted Existing Security


Name of Obligor


--------------------------------------------------------------------------------

  Name of security recipient


--------------------------------------------------------------------------------

  Security by way of asset
transfer in respect of


--------------------------------------------------------------------------------

  Total principal amount
of indebtedness secured


--------------------------------------------------------------------------------

ZPR KG   Disko Leasing   Sennebogen Umschlagbagger 835 MHD   EUR 328,260.00 ZPR
KG   SüdLeasing   4 MAN 18.413 FLS   EUR 337,659.24 ZPR KG   Disko Leasing  
Komatsu-Radlader   EUR 265,938.00 ZPR KG   HVB Investitionsbank   Darlehen
4 BEFA-Sattelauflieg   EUR 189,575.40 ZPR KG   HVB Leasing   Two Mercedes Benz;
one Zanner trailer chassi   EUR 246,420.00 ZPR Logistik   Hanseatische
Leasing GmbH   Five Mercedes Benz trucks as well as five twin-axle trailer
chassis   EUR 826,836.00 ZPR Logistik   Hanseatische Leasing GmbH   Five
Mercedes Benz trucks as well as five triple-axle tipping semi-trailers   EUR
842,355.00 ZPR Logistik   Hanseatische Leasing GmbH   Five Mercedes Benz trucks
as well as four Zanner short wood superstructures   EUR 646,150.80 ZPR Logistik
  Hanseatische Investitionsbank GmbH   One semi-trailer chassi and one
triple-axle semi-trailer   EUR 142,773.00 ZPR Logistik   VR-Leasing AG   One
twin-axle short wood combination with bolsters (low bed trailers)   EUR
34,694.40

105

--------------------------------------------------------------------------------




Schedule 10
Existing Indebtedness

Part A

Existing Indebtedness to be discharged


Name of Obligor


--------------------------------------------------------------------------------

  Name of creditor


--------------------------------------------------------------------------------

  Total principal amount outstanding


--------------------------------------------------------------------------------

ZPR KG   Bayerische Hypo- und Vereinsbank AG on behalf of the banks   EUR
171,599,014.24     (Kreditvertrag in Höhe von DM 508.000.000,00 vom 06.07.1998)
    ZPR KG   Bayerische Hypo- und Vereinsbank AG; land fill facility   EUR
7,092,000.00     (Deponiefinanzierung: Kreditvertrag in Höhe von EUR
7.600.000,00 vom 24./27.05.2002)    

106

--------------------------------------------------------------------------------




Part B

Existing Indebtedness to remain


Name of Obligor


--------------------------------------------------------------------------------

  Name of creditor


--------------------------------------------------------------------------------

  Asset


--------------------------------------------------------------------------------

  Total principal
amount outstanding


--------------------------------------------------------------------------------

ZPR KG   Vattenfall   Loan agreement entered into with Vattenfall in respect of
an energy recovery investment cost take-over reboiler   EUR 1,282,278 ZPR KG  
Audi Leasing   Operating lease of Audi car, reg. no. SOK-ZP 250   EUR 9,315 ZPR
KG   Volkswagen Leasing GmbH   Operating lease of VW car, reg. no. SOK-ZP 219  
EUR 558 ZPR KG   Volkswagen Leasing GmbH   Operating lease of VW car, reg. no.
SOK-ZP 300   EUR 14,004 ZPR KG   Volkswagen Leasing GmbH   Operating lease of VW
car, reg. no. SOK-ZP 333   EUR 17,275 ZPR KG   Linde   Operating lease of oxygen
plant   EUR 5,185,018 ZPR Logistik   Volvo Financial Service GmbH   Operating
lease of 14 lorries   EUR 22,656 ZPR Logistik   VR Leasing Nuremberg   Operating
lease of 14 lorries   EUR 246,264 ZPR Logistik   Süd Leasing   Operating lease
of three lorries   EUR 61,056 ZPR Logistik   Renault Leasing   Operating lease
of Renault car, reg. no. SOK-ZP 221   EUR 2,773 ZPR Logistik       Service
agreement   EUR 94,413

107

--------------------------------------------------------------------------------




Schedule 11
Structure



Part A
STRUCTURE BEFORE REORGANISATION


         GRAPHICS [g384048.jpg]

108

--------------------------------------------------------------------------------



GRAPHICS [g896356.jpg]

109

--------------------------------------------------------------------------------




Schedule 12
Timetables


 
  First Utilisation in EURO or in the Optional Currency


--------------------------------------------------------------------------------

  Any subsequent Utilisations in EURO or in the Optional Currency


--------------------------------------------------------------------------------

Delivery of a duly completed Utilisation Request (clause 5.1 (Delivery of a
Utilisation Request for Loans)   U - 2
9.30 a.m.   U - 5
9.30 a.m. Delivery of a duly completed Utilisation Request (clause 6.2 (Delivery
of a Utilisation Request for Bank Guarantees)   U - 2
9.30 a.m.   U - 5
9.30 a.m. Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Loan, if required under clause 5.4 (Lenders' participation) and
notifies the Lenders of the Loan in accordance with clause 5.4 (Lender's
participation)   U - 2
Noon   U - 3
Noon Agent notifies the Issuing Bank and each Lender of the details of the
requested Bank Guarantee and its participation in that Bank Guarantee in
accordance with clause 6.5.4 (Issue of Bank Guarantees)   U - 2
Noon   U - 3
Noon Delivery of a duly completed Renewal Request (clause 6.6.1 (Renewal of Bank
Guarantees)   U - 2
9.30 a.m.   U - 3
9.30 a.m. Agent receives a notification from a Lender under clause 8.2
(Unavailability of a currency)   Q - 2
5.30 p.m.   Q - 3
5.30 p.m. Agent gives notice in accordance with clause 8.2 (Unavailability of a
currency)   Q - 1
9.30 a.m.   Q - 2
9.30 a.m. EURIBOR or LIBOR is fixed   Quotation Day as of 11:00 a.m. for EURO
and Quotation Day as of 11:00 a.m. (London time)   Quotation Day as of
11:00 a.m. for EURO and Quotation Day as of 11:00 a.m. (London time)

U = date of Utilisation
Q = Quotation Date

U - X = X Business Days prior to the Utilisation Date
Q - X = X Business Days prior to the Quotation Date

110

--------------------------------------------------------------------------------




Schedule 13
Existing Bank Guarantees


Name of Obligor


--------------------------------------------------------------------------------

  Name of beneficiary

--------------------------------------------------------------------------------

  Total amount guaranteed

--------------------------------------------------------------------------------

  Date of issue

--------------------------------------------------------------------------------

  Time of liability

--------------------------------------------------------------------------------

ZPR KG   Customs authorities (Hauptzollamt), Erfurt   EUR 22,080   22.11.2001  
23.11.2001 — unlimited ZPR KG   Ministry for Environmental Protection
(Ministerium für Naturschutz) in Erfurt; Freistaaat Thüringen   EUR 270,000  
28.01.2004   21.05.2003 — 15.02.2005 ZPR KG   Forestry Directorate
(Forstdirektion) Oberbayern — Schwaben   EUR 70,000   28.01.2004  
04.02.2004 — 31.03.2005 ZPR KG   Environmental and Agricultural Ministry in
Saxony (Sächsische Staatsministerium für Umwelt und Landwirtschaft (Abt.
Forsten.)), Freistaat Sachsen   EUR 220,000   12.02.2004  
10.02.2004 — 14.11.2007

111

--------------------------------------------------------------------------------






SIGNATURES


THE ORIGINAL BORROWER

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH & CO. KG

By:   /s/ Werner Stueber
/s/ Leonhard Nossol
Address:
 
Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
Hauptstrasse 16
07366 Blankenstein
Federal Republic of Germany
Fax:
 
+49 (0) 36642 8-2270
Attention:
 
Mr. Leonhard Nossol

THE ORIGINAL GUARANTORS

D&Z HOLDING GMBH

By:   /s/ Jimmy S.H. Lee
/s/ Leonhard Nossol
Address:
 
D&Z Holding GmbH
c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
Hauptstrasse 16
07366 Blankenstein
Federal Republic of Germany
Fax:
 
+49 (0) 36642 8-2270
Attention:
 
Mr. Leonhard Nossol

D&Z BETEILIGUNGS GMBH

By:   /s/ Jimmy S.H. Lee
/s/ Leonhard Nossol
Address:
 
D&Z Beteiligungs GmbH
c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
Hauptstrasse 16
07366 Blankenstein
Federal Republic of Germany
Fax:
 
+49 (0) 36642 8-2270
Attention:
 
Mr. Leonhard Nossol

112

--------------------------------------------------------------------------------



ZPR GESCHÄFTSFÜHRUNGS GMBH

By:   /s/ Werner Stueber
/s/ Leonhard Nossol
Address:
 
ZPR Geschäftsführung GmbH
c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
Hauptstrasse 16
07366 Blankenstein
Federal Republic of Germany
Fax:
 
+49 (0) 36642 8-2270
Attention:
 
Mr. Leonhard Nossol

ZPR BETEILIGUNGS GMBH

By:   /s/ Werner Stueber
/s/ Leonhard Nossol
Address:
 
ZPR Beteligungs GmbH
c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
Hauptstrasse 16
07366 Blankenstein
Federal Republic of Germany
Fax:
 
+49 (0) 36642 8-2270
Attention:
 
Mr. Leonhard Nossol

ZPR LOGISTIK GMBH

By:   /s/ Werner Stueber
/s/ Leonhard Nossol
Address:
 
ZPR Logistik GmbH
c/o Zellstoff- und Papierfabrik Rosenthal GmbH & Co. KG
Hauptstrasse 16
07366 Blankenstein
Federal Republic of Germany
Fax:
 
+49 (0) 36642 8-2270
Attention:
 
Mr. Leonhard Nossol

113

--------------------------------------------------------------------------------



THE ARRANGER

BAYERISCHE HYPO- UND VEREINSBANK AG

By:   /s/ Claudia Schmidt
/s/ Frank Segger
Address:
 
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
Fax:
 
+49 89 378 - 415 18
Department:
 
MCS 2L P2
Attention:
 
Mr. Thomas Baier/ Ms. Claudia Schmidt

THE AGENT

BAYERISCHE HYPO- UND VEREINSBANK AG

By:   /s/ Claudia Schmidt
/s/ Frank Segger
Address:
 
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
Fax:
 
+49 89 378 - 415 17
Department:
 
MCS4LA
Attention:
 
Ms. Jitka Svarc
Email:
 
jitka.svarc@HVB.de

THE SECURITY AGENT

BAYERISCHE HYPO- UND VEREINSBANK AG

By:   /s/ Claudia Schmidt
/s/ Frank Segger
Address:
 
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
Fax:
 
+49 89 378 - 415 17
Department:
 
MCS4LA
Attention:
 
Ms. Jitka Svarc
Email:
 
jitka.svarc@HVB.de

114

--------------------------------------------------------------------------------



THE ISSUING BANK

BAYERISCHE HYPO- UND VEREINSBANK AG

By:   /s/ Claudia Schmidt
/s/ Frank Segger
Address:
 
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
Fax:
 
+49 89 378 - 415 18
Department:
 
MCS 2L P2
Attention:
 
Mr. Thomas Baier

THE LENDERS

BAYERISCHE HYPO- UND VEREINSBANK AG

By:   /s/ Claudia Schmidt
/s/ Frank Segger
Address:
 
Bayerische Hypo- und Vereinsbank AG
Am Tucherpark 1
80538 Munich
Federal Republic of Germany
Fax:
 
+49 89 378 - 275 89
Department:
 
MCS2P2
Attention:
 
Mr. Thomas Baier
Email:
 
thomas.baier@HVB.de

115

--------------------------------------------------------------------------------





QuickLinks


SECTION 1 INTERPRETATION
SECTION 2 THE FACILITY
SECTION 3 UTILISATION
SECTION 4 REPAYMENT, PREPAYMENT AND CANCELLATION
SECTION 5 COSTS OF UTILISATIONS
SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS
SECTION 12 GOVERNING LAW AND ENFORCEMENT
Schedule 1 The Original Parties Part I The Original Obligors
Part II The Original Lenders
Schedule 2 Conditions precedent
Part I Conditions precedent to initial Utilisation
Part II Conditions precedent required to be delivered by an Additional Guarantor
Schedule 3 Utilisation Request
Schedule 4 Mandatory Cost Formulae
Schedule 5 Form of Assignment and Assumption Certificate
THE SCHEDULE Commitment/rights and obligations to be transferred
Schedule 9 Existing Security Part A Existing Security to be discharged
Part B Permitted Existing Security
Schedule 10 Existing Indebtedness Part A Existing Indebtedness to be discharged
Part B Existing Indebtedness to remain
Schedule 11 Structure
Part A STRUCTURE BEFORE REORGANISATION
Schedule 12 Timetables
Schedule 13 Existing Bank Guarantees
SIGNATURES
